Exhibit 10.1


Published CUSIP Number:






CREDIT AGREEMENT


Dated as of September 23, 2008


among


AQUILA, INC.,
as the Borrower,


GREAT PLAINS ENERGY INCORPORATED,
as the Guarantor,


CERTAIN LENDERS,


BANK OF AMERICA, N.A.,
as Administrative Agent,


UNION BANK OF CALIFORNIA, N.A.,
as Syndication Agent


and


BNP PARIBAS, JPMORGAN CHASE BANK, N.A. and
THE ROYAL BANK OF SCOTLAND PLC
as Co-Documentation Agents






BANC OF AMERICA SECURITIES LLC


and


UNION BANK OF CALIFORNIA, N.A.,
as Joint Lead Arrangers and Joint Book Managers


--------------------------------------------------------------------------------


 
TABLE OF CONTENTS


 
ARTICLE I  DEFINITIONS
1
   
1.1
Definitions.
1
   
1.2
Accounting Principles.
17
   
1.3
Letter of Credit Amounts.
17
ARTICLE II  THE CREDITS
17
   
2.1
Commitment.
17
   
2.2
Required Payments; Termination.
18
   
2.3
Ratable Loans.
18
   
2.4
Types of Advances; Minimum Amount.
18
   
2.5
Facility Fee.
18
   
2.6
Changes in Aggregate Commitment.
19
   
2.7
Optional Prepayments.
20
   
2.8
Method of Selecting Types and Interest Periods for New Advances.
21
   
2.9
Conversion and Continuation of Outstanding Advances.
21
   
2.10
Changes in Interest Rate, etc.
22
   
2.11
Rates Applicable After Default.
22
   
2.12
Method of Payment.
23
   
2.13
Noteless Agreement; Evidence of Indebtedness.
23
   
2.14
Telephonic Notices.
24
   
2.15
Interest Payment Dates; Interest and Fee Basis.
24
   
2.16
Notification of Advances, Interest Rates, Prepayments and Commitment Reductions.
25
   
2.17
Lending Installations.
25
   
2.18
Non-Receipt of Funds by the Administrative Agent.
25
   
2.19
Letters of Credit.
26
   
2.20
Swing Line Loans.
31
   
2.21
Extension of Facility Termination Date.
34
ARTICLE III  YIELD PROTECTION; TAXES
35
   
3.1
Yield Protection.
35
   
3.2
Changes in Capital Adequacy Regulations.
36
   
3.3
Availability of Types of Advances.
37
   
3.4
Funding Indemnification.
37
   
3.5
Taxes.
37
   
3.6
Lender Statements; Survival of Indemnity.
39
ARTICLE IV  GUARANTY
40
   
4.1
The Guaranty.
40
   
4.2
Obligations Unconditional.
40
   
4.3
Reinstatement.
41
   
4.4
Certain Additional Waivers.
41
   
4.5
Remedies.
42
   
4.6
Guarantee of Payment; Continuing Guarantee.
42
 
ARTICLE V  CONDITIONS PRECEDENT
42
   
5.1
Initial Credit Extension.
42




--------------------------------------------------------------------------------






   
5.2
Each Credit Extension.
44
 
ARTICLE VI  REPRESENTATIONS AND WARRANTIES
44
   
6.1
Existence and Standing.
44
   
6.2
Authorization and Validity.
45
   
6.3
No Conflict; Government Consent.
45
   
6.4
Financial Statements.
45
   
6.5
Material Adverse Change.
45
   
6.6
Taxes.
46
   
6.7
Litigation; etc.
46
   
6.8
ERISA.
46
   
6.9
Accuracy of Information.
47
   
6.10
Regulation U.
47
   
6.11
Material Agreements.
47
   
6.12
Compliance With Laws.
47
   
6.13
Ownership of Properties.
47
   
6.14
Plan Assets; Prohibited Transactions.
48
   
6.15
Environmental Matters.
48
   
6.16
Investment Company Act.
48
   
6.17
Pari Passu Indebtedness.
48
   
6.18
Solvency.
48
   
6.19
No Default.
49
 
ARTICLE VII  COVENANTS
49
   
7.1
Financial Reporting.
49
   
7.2
Permits, Etc.
51
   
7.3
Use of Proceeds.
52
   
7.4
Notice of Default.
52
   
7.5
Conduct of Business.
52
   
7.6
Taxes.
52
   
7.7
Insurance.
52
   
7.8
Compliance with Laws.
53
   
7.9
Maintenance of Properties; Books of Record.
53
   
7.10
Inspection.
53
   
7.11
Consolidations, Mergers and Sale of Assets.
54
   
7.12
Liens.
55
   
7.13
Affiliates.
58
   
7.14
ERISA.
59
   
7.15
Total Indebtedness to Total Capitalization.
59
   
7.16
Restrictions on Subsidiary Dividends.
59
   
7.17
Organization Documents.
59
ARTICLE VIII  DEFAULTS
59
   
8.1
60
       
8.2
60
       
8.3
60
       
8.4
60
       
8.5
60
       
8.6
60
   

 
 
ii



--------------------------------------------------------------------------------






 
8.7
61
       
8.8
61
       
8.9
61
       
8.10
61
       
8.11
61
       
8.12
61
     
ARTICLE IX  ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES
62
 
9.1
Acceleration; Letter of Credit Account.
62
 
9.2
Amendments.
63
 
9.3
Preservation of Rights.
64
ARTICLE X  GENERAL PROVISIONS
64
 
10.1
Survival of Representations.
64
 
10.2
Governmental Regulation.
64
 
10.3
Headings.
64
 
10.4
Entire Agreement.
64
 
10.5
Several Obligations; Benefits of this Agreement.
65
 
10.6
Expenses; Indemnification.
65
 
10.7
Numbers of Documents.
66
 
10.8
Accounting.
66
 
10.9
Severability of Provisions.
66
 
10.10
Nonliability of Lenders.
67
 
10.11
Limited Disclosure.
67
 
10.12
USA PATRIOT ACT NOTIFICATION.
68
 
10.13
Nonreliance.
68
 
10.14
No Advisory or Fiduciary Responsibility.
68
ARTICLE XI  THE ADMINISTRATIVE AGENT
69
 
11.1
Appointment and Authority.
69
 
11.2
Rights as a Lender.
70
 
11.3
Exculpatory Provisions.
70
 
11.4
Reliance by Administrative Agent.
71
 
11.5
Delegation of Duties.
71
 
11.6
Resignation of Administrative Agent.
72
 
11.7
Non-Reliance on Administrative Agent and Other Lenders.
73
 
11.8
No Other Duties, Etc.
73
 
11.9
Administrative Agent May File Proofs of Claim.
73
ARTICLE XII  SETOFF; RATABLE PAYMENTS
74
 
12.1
Setoff.
74
 
12.2
Ratable Payments.
74
ARTICLE XIII  BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS
75
 
13.1
Successors and Assigns.
75
 
13.2
Replacement of Lenders.
78
ARTICLE XIV  NOTICES
79
 
14.1
Notices.
79
 
14.2
Change of Address.
79
 
14.3
The Platform.
79
ARTICLE XV  COUNTERPARTS
80

 
 
iii


--------------------------------------------------------------------------------





ARTICLE XVI  OTHER AGENTS
80
ARTICLE XVII  CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL
81
 
17.1
CHOICE OF LAW.
81
 
17.2
CONSENT TO JURISDICTION.
81
 
17.3
WAIVER OF JURY TRIAL.
81
 
17.4
SEVERAL OBLIGATIONS OF THE LENDERS.
81



 
 
iv


--------------------------------------------------------------------------------



SCHEDULES
 
    I    Commitments
    II   Pricing Schedule
    III     Certain Addresses for Notices



EXHIBITS
 
    A   Form of Compliance Certificate
    B    Form of Assignment and Assumption
    C    Form of Wire Transfer Instructions
    D    Form of Revolving Note
    E    Form of Swing Ine Note

 
 
 
v

--------------------------------------------------------------------------------

 
CREDIT AGREEMENT


This Credit Agreement dated as of September 23, 2008 is among Aquila, Inc., a
Delaware corporation, Great Plains Energy Incorporated, a Missouri corporation,
the Lenders, Union Bank of California, N.A., as Syndication Agent, BNP Paribas,
JPMorgan Chase Bank, N.A. and The Royal Bank Of Scotland plc, as
Co-Documentation Agents and Bank of America, N.A., as Administrative Agent and
Swing Line Lender.  The parties hereto agree as follows:


ARTICLE I


DEFINITIONS


1.1                      Definitions.


As used in this Agreement, the following terms have the following meanings (such
meanings to be equally applicable to both the singular and plural forms of such
terms):


“Additional Commitment Lender” is defined in Section 2.21(d).


“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.


“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.


“Advance” means a borrowing hereunder (or conversion or continuation thereof)
consisting of the aggregate amount of the several Loans made on the same
Borrowing Date (or date of conversion or continuation) by the Lenders to the
Borrower of the same Type and, in the case of Eurodollar Advances, for the same
Interest Period.


“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person.  For
purposes of this definition, “control” (including, with correlative meanings,
the terms “controlled by” and “under common control with”) shall mean the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the
ownership of voting securities or by contract or otherwise.


“Agents” means, collectively, the Administrative Agent and the Syndication
Agent, and “Agent” means either of them.


“Aggregate Commitment” means the aggregate of the Commitments of all Lenders, as
changed from time to time pursuant to the terms hereof.  The amount of the
Aggregate Commitment in effect as of the Closing Date is FOUR HUNDRED MILLION
DOLLARS ($400,000,000).

 
 

--------------------------------------------------------------------------------

 



“Aggregate Outstanding Credit Exposure” means, at any time, the aggregate of the
Outstanding Credit Exposure of all Lenders.


“Agreement” means this credit agreement, as it may be amended or modified and in
effect from time to time.


“Alternate Base Rate” means for any day a fluctuating rate per annum equal to
the higher of (a) the Federal Funds Effective Rate plus 1/2 of 1% and (b) the
rate of interest in effect for such day as publicly announced from time to time
by Bank of America as its “prime rate.”  The “prime rate” is a rate set by Bank
of America based upon various factors including Bank of America’s costs and
desired return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate.  Any change in such rate announced by Bank of America shall
take effect at the opening of business on the day specified in the public
announcement of such change.


“Applicable Margin” means, with respect to Advances of any Type at any time, the
percentage rate per annum which is applicable at such time with respect to
Advances of such Type as set forth in the Pricing Schedule.


“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.


“Approving Lenders” is defined in Section 2.21(e).


“Arrangers” means Banc of America Securities LLC and UBOC, and “Arranger” means
either of them.


“Article” means an article of this Agreement unless another document is
specifically referenced.


“Assignment Agreement” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 13.1(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit B or any other form approved by the
Administrative Agent.


“Attributable Indebtedness” means, on any date, (i) in respect of any
Capitalized Lease Obligation of any Person, the capitalized amount thereof that
would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP, and (ii) in respect of any Synthetic Lease Obligation, the
capitalized amount of the remaining lease payments under the relevant lease that
would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP if such lease were accounted for as a Capitalized Lease.

 
2 

--------------------------------------------------------------------------------

 

“Authorized Officer” means any of the Chief Executive Officer, the President,
any Vice President, the Chief Financial Officer or the Treasurer of the Borrower
or the Guarantor, as applicable, in each case acting singly.


“Bank of America” means Bank of America, N.A. in its individual capacity and its
successors.


“BAS” means Banc of America Securities LLC.


“Borrower” means Aquila, Inc., a Delaware corporation, doing business as KCP&L
Greater Missouri Operations Company, and its permitted successors and assigns.


“Borrowing Date” means a date on which an Advance is made hereunder.


“Borrowing Notice” is defined in Section 2.8.


“Business Day” means (i) with respect to any borrowing, payment or rate
selection of Eurodollar Advances, a day (other than a Saturday or Sunday) on
which banks generally are open in Chicago and New York City for the conduct of
substantially all of their commercial lending activities and on which dealings
in United States dollars are carried on in the London interbank market and (ii)
for all other purposes, a day (other than a Saturday or Sunday) on which banks
generally are open in Chicago and New York City for the conduct of substantially
all of their commercial lending activities.


“Capitalized Lease” of a Person means any lease of Property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with GAAP.


“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with GAAP.


“Change of Control” means the occurrence of any of the following events:


(i)           any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, but excluding any employee
benefit plan of the Guarantor or its Subsidiaries, or any Person acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934), directly or indirectly, of 33 1/3% or more of
the equity interests of the Guarantor; or


(ii)           during any period of 12 consecutive months (or such lesser period
of time as shall have elapsed since the formation of the Guarantor), a majority
of the members of the board of directors or other equivalent governing body of
the Guarantor ceases to be composed of individuals (x) who were members of that

 
3 

--------------------------------------------------------------------------------

 

board or equivalent governing body on the first day of such period, (y) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in clause (x) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (z) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (x) and (y)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body; or


(iii)          the Guarantor shall cease to own 100% of the equity interests of
the Borrower.


“Closing Date” means September 23, 2008.


“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.


“Commitment” means, for each Lender, the obligation of such Lender to make
Loans, and to participate in Letters of Credit and Swing Line Loans in an
aggregate amount not exceeding the amount set forth on Schedule I hereto or as
set forth in any Assignment Agreement relating to any assignment that has become
effective pursuant to Section 13.1(b), as such amount may be modified from time
to time pursuant to the terms hereof.


“Consolidated Net Income” means, for any period, for the Borrower and its
Consolidated Subsidiaries, the net income of the Borrower and its Consolidated
Subsidiaries from continuing operations, excluding extraordinary items for that
period.


“Consolidated Guarantor Net Income” means, for any period, for the Guarantor and
its Consolidated Subsidiaries, the net income of the Guarantor and its
Consolidated Subsidiaries from continuing operations, excluding extraordinary
items for that period.


“Consolidated Subsidiaries” means all Subsidiaries of the Borrower or the
Guarantor, as applicable, that are (or should be) included when preparing the
consolidated financial statements of the Borrower or the Guarantor, as
applicable.


“Consolidated Tangible Net Worth” means, as of any date of determination, for
the Borrower and its Consolidated Subsidiaries, Shareholders’ Equity of the
Borrower and its Consolidated Subsidiaries on that date minus the Intangible
Assets of the Borrower and its Consolidated Subsidiaries on that date.


“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net

 
4 

--------------------------------------------------------------------------------

 

worth or working capital or other financial condition of any other Person, or
otherwise assures any creditor of such other Person against loss.


“Controlled Group” means all members of a controlled group of corporations or
other business entities and all trades or businesses (whether or not
incorporated) under common control which, together with the Guarantor or any of
its Subsidiaries, are treated as a single employer under Section 414 of the
Code.


“Conversion/Continuation Notice” is defined in Section 2.9.


“Credit Extension” means the making of an Advance or the issuance of a Letter of
Credit.


“Default” means an event described in Article VIII.


“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent, the Swing Line Lender and the Issuers, and (ii)
unless a Default has occurred and is continuing, the Borrower (each such
approval not to be unreasonably withheld or delayed); provided that
notwithstanding the foregoing, “Eligible Assignee” shall not include the
Borrower or the Guarantor or any of the Borrower’s or the Guarantor’s Affiliates
or Subsidiaries.


“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, franchises,
licenses, agreements and other governmental restrictions relating to (i) the
protection of the environment, (ii) the effect of the environment on
human  health, (iii) emissions, discharges or releases of pollutants,
contaminants, hazardous substances or wastes into surface water, ground water or
land, or (iv) the manufacture, processing, distribution, use, treatment,
storage, disposal, transport or handling of pollutants, contaminants, hazardous
substances or wastes or the clean-up or other remediation thereof.


“Equity Linked Securities” means (i) all securities issued by the Guarantor or
any Subsidiary that contain two distinct components: (a) medium term debt and
(b) a forward contract for the issuance of common stock of the Guarantor or such
Subsidiary prior to the maturity of, and in an amount not less than, such debt,
including the securities commonly referred to by the tradenames “FELINE PRIDES”,
“PEPS”, “HITS” and “DECS” and generally referred to as “equity units”; provided
that such securities shall not contain any provision permitting them to be put
to the Guarantor or any Subsidiary prior to the settlement of the related
purchase contract and (ii) all other securities issued by the Guarantor or any
Subsidiary that are similar to those described in clause (i).


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any rule or regulation issued thereunder.

 
5 

--------------------------------------------------------------------------------

 

“Eurodollar Advance” means an Advance which bears interest at the applicable
Eurodollar Rate.


“Eurodollar Loan” means a Loan which bears interest at the applicable Eurodollar
Rate.


“Eurodollar Rate” means for any Interest Period with respect to a Eurodollar
Loan, a rate per annum (rounded to the nearest multiple of 1/16 of 1%)
determined by the Administrative Agent pursuant to the following formula:

 
Eurodollar Rate  =                            Eurodollar Base Rate____
1.00 – Eurodollar Reserve Percentage


Where,


“Eurodollar Base Rate” means, for such Interest Period, the rate per annum equal
to the British Bankers Association LIBOR Rate (“BBA LIBOR”), as published by
Reuters (or other commercially available source providing quotations of BBA
LIBOR as designated by the Administrative Agent from time to time) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period.  If such rate is not available at such time for any reason, then the
“Eurodollar Base Rate” for such Interest Period shall be the rate per annum
determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the Eurodollar Loan being made, continued or
converted by Bank of America and with a term equivalent to such Interest Period
would be offered by Bank of America’s London Branch to major banks in the London
interbank eurodollar market at their request at approximately 11:00 a.m. (London
time) two Business Days prior to the commencement of such Interest Period.


“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”).  The Eurodollar Rate for each outstanding
Eurodollar Loan shall be adjusted automatically as of the effective date of any
change in the Eurodollar Reserve Percentage.


“Excluded Taxes” means, in the case of each Lender or applicable Lending
Installation and the Administrative Agent, taxes imposed on its overall net
income, and franchise taxes imposed on it, by (i) the jurisdiction under the
laws of which such Lender or the Administrative Agent is incorporated or
organized or (ii) the jurisdiction in which the Administrative Agent’s or such
Lender’s principal executive office or such Lender’s applicable Lending
Installation is located.

 
6 

--------------------------------------------------------------------------------

 



“Exhibit” refers to an exhibit to this Agreement, unless another document is
specifically referenced.


“Existing Credit Facilities” means (i) that certain credit agreement, dated as
of August 31, 2005, among Aquila, Inc. as borrower, the banks from time to time
party thereto and UBOC as administrative agent, issuing bank and sole lead
arranger, as amended or otherwise modified from time to time, (ii) that certain
credit agreement dated as of January 13, 2006, as amended, among Aquila, Inc.,
as borrower, the lenders party thereto, Citicorp USA, Inc. as issuing bank and
administrative agent for the lenders, and UBOC as paying agent, and  that
certain agreement for letter of credit dated as of January 13, 2006, as amended,
between Aquila, Inc. and Citibank, N.A. and (iii) that certain credit agreement
dated as of April 13, 2005, as amended, among Aquila, Inc., the lenders party
thereto, Citicorp USA, Inc., as administrative agent for the Lenders, and Union
Bank of California, N.A., as paying agent, and the agreement for letter of
credit dated as of April 13, 2005, as amended, between Aquila, Inc. and
Citibank, N.A.


“Facility Fee Rate” means, at any time, the percentage rate per annum at which
facility fees are accruing at such time as set forth in the Pricing Schedule.


“Facility Termination Date” means (a) the later of (i) September 23, 2011 and
(ii) with respect to some or all of the Lenders if the facility termination date
is extended pursuant to Section 2.21, such extended facility termination date or
(b) any earlier date on which the Aggregate Commitment is reduced to zero or
otherwise terminated pursuant to the terms hereof.


“Federal Funds Effective Rate” means, for any day, the rate per annum equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Effective Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Effective Rate for such day shall be
the average rate (rounded upward, if necessary, to a whole multiple of 1/100 of
1%) charged to Bank of America on such day on such transactions as determined by
the Administrative Agent.


“Fee Letter” means that certain fee letter dated August 6, 2008 among the
Agents, the Arrangers and the Borrower.


“FERC” means the Federal Energy Regulatory Commission.


“Floating Rate Advance” means an Advance which bears interest at the Alternate
Base Rate.

 
7 

--------------------------------------------------------------------------------

 

“Floating Rate Loan” means a Loan which bears interest at the Alternate Base
Rate.


“FRB” means the Board of Governors of the Federal Reserve System.


“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.


“GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements of the
Financial Accounting Standards Board.


“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.


“Guarantor” means Great Plains Energy Incorporated, a Missouri corporation.


“Guarantor Shareholders’ Equity” means, as of any date of determination for the
Guarantor and its Consolidated Subsidiaries on a consolidated basis,
shareholders’ equity as of that date determined in accordance with GAAP.


“including” means “including without limiting the generality of the following”.


“Indebtedness” means, as to any Person at a particular time, all of the
following, without duplication, to the extent recourse may be had to the assets
or properties of such Person in respect thereof: (i) all obligations of such
Person for borrowed money and all obligations of such Person evidenced by bonds,
debentures, notes, loan agreements or other similar instruments; (ii) any direct
or contingent obligations of such Person in the aggregate in excess of
$2,000,000 arising under letters of credit (including standby and commercial),
banker’s acceptances, bank guaranties, surety bonds and similar instruments;
(iii) net obligations of such Person under Swap Contracts; (iv) all obligations
of such Person to pay the deferred purchase price of property or services
(except trade accounts payable arising, and accrued expenses incurred, in the
ordinary course of business), and indebtedness (excluding prepaid interest
thereon) secured by a Lien on property owned or being purchased by such Person
(including indebtedness arising under conditional sales or other title retention
agreements), whether or not such indebtedness shall have been assumed by such
Person or is limited in recourse; (v) Capitalized Lease Obligations and
Synthetic Lease Obligations of such Person; and (vi) all Contingent Obligations
of such Person in respect of any of the foregoing.

 
8 

--------------------------------------------------------------------------------

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture in which such Person is a
general partner or a joint venturer, unless such Indebtedness is non-recourse to
such Person.  It is understood and agreed that Indebtedness (including
Contingent Obligations) shall not include any obligations of the Guarantor or
the Borrower with respect to (i) subordinated, deferrable interest debt
securities, and any related securities issued by a trust or other special
purpose entity in connection therewith, as long as the maturity date of such
debt is subsequent to the Facility Termination Date; provided that the amount of
mandatory principal amortization or defeasance of such debt prior to the
Facility Termination Date shall be included in this definition of Indebtedness;
or (ii) Equity-Linked Securities until the mandatory redemption date therefor,
provided that (x) with respect to the Guarantor, the principal amount of all
outstanding Equity-Linked Securities in excess of 20% of Total Guarantor
Capitalization shall constitute Indebtedness and (y) with respect to the
Borrower, the principal amount of all outstanding Equity-Linked Securities in
excess of 20% of Total Capitalization shall constitute Indebtedness.  The amount
of any Capitalized Lease Obligation or Synthetic Lease Obligation as of any date
shall be deemed to be the amount of Attributable Indebtedness in respect thereof
as of such date.


“Intangible Assets” means, assets that are considered to be intangible assets under GAAP, including,
but not limited to,
customer lists, goodwill, computer software, copyrights, trade names,
trademarks, patents, franchises and licenses.


“Interest Period” means, with respect to a Eurodollar Advance, a period of one,
two, three or six months commencing on a Business Day selected by the Borrower
pursuant to this Agreement.  Such Interest Period shall end on the day which
corresponds numerically to such date one, two, three or six months thereafter;
provided that if there is no such numerically corresponding day in such next,
second, third or sixth succeeding month, such Interest Period shall end on the
last Business Day of such next, second, third or sixth succeeding month.  If an
Interest Period would otherwise end on a day which is not a Business Day, such
Interest Period shall end on the next succeeding Business Day; provided that if
said next succeeding Business Day falls in a new calendar month, such Interest
Period shall end on the immediately preceding Business Day.


“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).


“Issuer” means each of Bank of America and any other Lender approved by the
Borrower and the Administrative Agent, in each case in its capacity as an issuer
of Letters of Credit hereunder.  For the avoidance of doubt, any Lender
approached to become an issuer of Letters of Credit may elect or decline, in its
sole discretion, to become an issuer.


“Issuer Documents” means with respect to any Letter of Credit, the Letter Credit
Application and any other document, agreement and instrument entered into by the

 
9 

--------------------------------------------------------------------------------

 

applicable Issuer and the Borrower or in favor of the applicable Issuer and
relating to such Letter of Credit.


“KCPL” means Kansas City Power & Light Company, a Missouri corporation.


“LC Collateral Account” is defined in Section 2.19(k).


“Lenders” means the lending institutions listed on the signature pages of this
Agreement and their respective successors and assigns, and as the context
requires, includes the Swing Line Lender.


“Lending Installation” means, with respect to a Lender or the Administrative
Agent, the office, branch, subsidiary or affiliate of such Lender or the
Administrative Agent listed on the signature pages hereof or on a Schedule or
otherwise selected by such Lender or the Administrative Agent pursuant to
Section 2.17.


“Letter of Credit” means any standby letter of credit or direct pay letter of
credit issued pursuant to Section 2.19.


“Letter of Credit Application” is defined in Section 2.19(c).


“Letter of Credit Fee” is defined in Section 2.19(d).


“Letter of Credit Fee Rate” means, at any time, the percentage rate per annum
applicable to Letter of Credit Fees at such time as set forth in the Pricing
Schedule.


“Letter of Credit Obligations” means, at any time, the sum, without duplication,
of (i) the aggregate undrawn stated amount of all Letters of Credit at such time
plus (ii) the aggregate unpaid amount of all Reimbursement Obligations at such
time.  For purposes of computing the amount available to be drawn under any
Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.3.  For all purposes of this Agreement, if on any date
of determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.


“Letter of Credit Sublimit” means an amount equal to the lesser of (a)
$150,000,000 and (b) the Aggregate Commitments.  The Letter of Credit Sublimit
is part of, and not in addition to, the Aggregate Commitments.


“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance or preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including the interest of a vendor or lessor under any conditional sale,
Capitalized Lease or other title retention agreement).

 
10 

--------------------------------------------------------------------------------

 

“Loan” means, with respect to a Lender, such Lender’s loans made pursuant to
Article II (or any conversion or continuation thereof), including the Swing Line
Loans.


“Loan Documents” means this Agreement, each Note, each Letter of Credit, each
Letter of Credit Application and the Fee Letter.


“Material Adverse Effect” means a material adverse effect on (i) the business,
Property, condition (financial or otherwise), results of operations, or
prospects of the Borrower and its Subsidiaries taken as a whole, (ii) the
business, Property, condition (financial or otherwise), results of operations,
or prospects of the Guarantor and its Subsidiaries taken as a whole, (iii) the
ability of the Borrower or the Guarantor to perform its obligations under the
Loan Documents or (iv) the legality, validity or enforceability of any of the
Loan Documents or the rights or remedies of the Agents, the Lenders or the
Issuers thereunder.


“Material Indebtedness” is defined in Section 8.5.


“Modification” and “Modify” are defined in Section 2.19(a).


“Moody’s” means Moody’s Investors Service, Inc.


“Multiemployer Plan” means a Plan maintained pursuant to a collective bargaining
agreement or any other arrangement to which the Guarantor or any member of the
Controlled Group is a party to which more than one employer is obligated to make
contributions.


“Non-Extending Lender” is defined in Section 2.21(b).


“Non-U.S. Lender” is defined in Section 3.5(d).


“Note” or “Notes” means the Revolving Notes and/or the Swing Line Notes, as
applicable.


“Notice Date” is defined in Section 2.21(b).


“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all Reimbursement Obligations and accrued and unpaid interest
thereon, all accrued and unpaid fees and all expenses, reimbursements,
indemnities and other obligations of the Borrower to any Lender, any Issuer,
either Agent or any indemnified party arising under any Loan Document including,
interest and fees after commencement of, by or against the Borrower or the
Guarantor of any proceeding under any the federal bankruptcy laws or any
comparable provisions of any applicable state law naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding.  The foregoing shall also include all
obligations under any Swap Contract between the Borrower or Guarantor and any
Lender or Affiliate of a Lender that is permitted to be incurred hereunder.

 
11 

--------------------------------------------------------------------------------

 



“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.


“Other Taxes” is defined in Section 3.5(b).


“Outstanding Credit Exposure” means, as to any Lender at any time, the sum of
(i) the aggregate principal amount of its Loans outstanding at such time, plus
(ii) its Pro Rata Share of the Letter of Credit Obligations at such time, plus
(iii) its Pro Rata Share of Swing Line Loans at such time.


“Participant” is defined in Section 13.1(d).


“Payment Date” means the last Business Day of each March, June, September and
December.


“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.


“Person” means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.


“Plan” means an employee pension benefit plan which is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the Code
as to which the Borrower or any member of the Controlled Group may have any
liability.


“Pricing Schedule” means Schedule II attached hereto identified as such.


“Prime Rate” means a rate per annum equal to the prime rate of interest
announced by Bank of America from time to time (which is not necessarily the
lowest rate charged to any customer).  The “prime rate” is a rate set by Bank of
America based upon various factors including Bank of America’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate.  Any change in such rate announced by Bank of America shall
take effect at the opening of business on the day specified in the public
announcement of such change.

 
12 

--------------------------------------------------------------------------------

 



“Project Finance Subsidiary” means any Subsidiary that meets the following
requirements:  (i) it is primarily engaged, directly or indirectly, in the
ownership, operation and/or financing of independent power production and
related facilities and assets; and (ii) neither the Guarantor, the Borrower nor
any other Subsidiary (other than another Project Finance Subsidiary) has any
liability, contingent or otherwise, for the Indebtedness or other obligations of
such Subsidiary (other than non recourse liability resulting from the pledge of
stock of such Subsidiary).


“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned or leased
by such Person.


“Pro Rata Share” means, with respect to any Lender on any date of determination,
the percentage which the amount of such Lender’s Commitment is of the Aggregate
Commitment (or, if the Commitments have terminated, which such Lender’s
Outstanding Credit Exposure is of the Aggregate Outstanding Credit Exposure) as
of such date.  For purposes of determining liability for any indemnity
obligation under Section 2.19(j) or 10.6(iii), each Lender’s Pro Rata Share
shall be determined as of the date the applicable Issuer, the Swing Line Lender
or the Administrative Agent notifies the Lenders of such indemnity obligation
(or, if such notice is given after termination of this Agreement, as of the date
of such termination).


“Register” is defined in Section 13.1(c).


“Regulation D” means Regulation D of the FRB as from time to time in effect and
any successor thereto or other regulation or official interpretation of the FRB
relating to reserve requirements applicable to member banks of the Federal
Reserve System.


“Regulation U” means Regulation U of the FRB as from time to time in effect and
any successor or other regulation or official interpretation of the FRB relating
to the extension of credit by banks for the purpose of purchasing or carrying
margin stocks applicable to member banks of the Federal Reserve System.


“Reimbursement Obligations” means, at any time, the aggregate of all obligations
of the Borrower then outstanding under Section 2.19 to reimburse (i) the Issuers
for amounts paid by the Issuers in respect of any one or more drawings under
Letters of Credit and/or (ii) the Lenders for amounts paid by the Lenders to
reimburse the Issuers pursuant to Section 2.19.


“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.


“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Plan,
excluding,

 
13 

--------------------------------------------------------------------------------

 

however, such events as to which the PBGC has by regulation waived the
requirement of Section 4043(a) of ERISA that it be notified within 30 days of
the occurrence of such event; provided that a failure to meet the minimum
funding standard of Section 412 of the Code and of Section 302 of ERISA shall be
a Reportable Event regardless of the issuance of any such waiver of the notice
requirement in accordance with either Section 4043(a) of ERISA or Section 412(d)
of the Code.


“Required Lenders” means Lenders in the aggregate having more than 50% of the
Aggregate Commitment or, if the Aggregate Commitment has been terminated,
Lenders in the aggregate holding more than 50% of the Aggregate Outstanding
Credit Exposure.


“Revolving Note” is defined in Section 2.13(d).


“S&P” means Standard and Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc.


“Schedule” refers to a specific schedule to this Agreement, unless another
document is specifically referenced.


“SEC” means the Securities and Exchange Commission.


“Section” means a numbered section of this Agreement, unless another document is
specifically referenced.


“Shareholders’ Equity” means, as of any date of determination for the Borrower
and its Consolidated Subsidiaries on a consolidated basis, shareholders’ equity
as of that date determined in accordance with GAAP.


“Significant Subsidiary” means, at any time, the Borrower and each other
Subsidiary which (i) as of the date of determination, owns consolidated assets
equal to or greater than 15% of the consolidated assets of the Guarantor and its
Subsidiaries or (ii) which had consolidated net income from continuing
operations (excluding extraordinary items) during the four most recently ended
fiscal quarters equal to or greater than 15% of Consolidated Guarantor Net
Income during such period.


“Single Employer Plan” means a Plan maintained by the Guarantor or any member of
the Controlled Group for employees of the Guarantor or any member of the
Controlled Group.


“Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, (ii)
any partnership, limited liability company, association, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled; or
(iii) any other Person the operations and/or financial results

 
14 

--------------------------------------------------------------------------------

 

of which are required to be consolidated with those of such first Person in
accordance with GAAP.  Unless otherwise expressly stated, all references herein
to a “Subsidiary” shall mean a Subsidiary of the Guarantor.


“Substantial Portion” means, with respect to the Property of the Guarantor and
its Subsidiaries, Property which (i) represents more than 10% of the
consolidated assets of the Guarantor and its Consolidated Subsidiaries as would
be shown in the consolidated financial statements of the Guarantor and its
Consolidated Subsidiaries as at the beginning of the twelve-month period ending
with the month in which such determination is made, or (ii) is responsible for
more than 10% of the consolidated net sales or of the Consolidated Guarantor Net
Income of the Guarantor and its Consolidated Subsidiaries as reflected in the
financial statements referred to in clause (i) above.


“Swap Contract” means (i) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transaction, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (ii) any and all
transactions of any kind, and the related confirmations, which are subject to
the terms and conditions of, or governed by, any form of master agreement
published by the International Swaps and Derivatives Association, Inc., any
International Foreign Exchange Master Agreement, or any other master agreement
(any such master agreement, together with any related schedules, a “Master
Agreement”), including any such obligations or liabilities under any Master
Agreement.


“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.


“Swing Line Loan” is defined in Section 2.20(a).


“Swing Line Note” is defined in Section 2.13(d).


“Swing Line Loan Notice” is defined in Section 2.20(b).


“Swing Line Sublimit” means an amount equal to the lesser of (a) $25,000,000 and
(b) the Aggregate Commitments.  The Swing Line Sublimit is part of, and not in
addition to, the Aggregate Commitments.


“Syndication Agent” means UBOC, in its capacity as syndication agent hereunder,
and not in its individual capacity as a Lender, and any successor thereto.

 
15 

--------------------------------------------------------------------------------

 

“Synthetic Lease Obligation” means the monetary obligation of a Person under (i)
a so-called synthetic or off-balance sheet or tax retention lease, or (ii) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).


“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings, and any and all liabilities with respect to
the foregoing, but excluding Excluded Taxes.


“’34 Act Reports” means the periodic reports of the Borrower or the Guarantor
filed with the SEC on Forms 10-K, 10-Q and 8-K (or any successor forms thereto).


“Total Capitalization” means Total Indebtedness of the Borrower and its
Consolidated Subsidiaries plus the sum of (i) Shareholders’ Equity (without
giving effect to the application of FASB Statement No. 133 or 149) and (ii) to
the extent not otherwise included in Indebtedness or Shareholders’ Equity,
preferred and preference stock and securities of the Borrower and its
Subsidiaries included in a consolidated balance sheet of the Borrower and its
Consolidated Subsidiaries in accordance with GAAP.


“Total Guarantor Capitalization” means Total Guarantor Indebtedness of the
Guarantor and its Consolidated Subsidiaries plus the sum of (i) Guarantor
Shareholders’ Equity (without giving effect to the application of FASB Statement
No. 133 or 149) and (ii) to the extent not otherwise included in Indebtedness or
Guarantor Shareholders’ Equity, preferred and preference stock and securities of
the Guarantor and its Subsidiaries included in a consolidated balance sheet of
the Guarantor and its Consolidated Subsidiaries in accordance with GAAP.


“Total Guarantor Indebtedness” means all Indebtedness of the Guarantor and its
Consolidated Subsidiaries on a consolidated basis (and without duplication),
excluding (i) Indebtedness arising under Swap Contracts entered into in the
ordinary course of business to hedge bona fide transactions and business risks
and not for speculation, (ii) Indebtedness of Project Finance Subsidiaries and
(iii) Indebtedness of KLT Investments Inc. incurred in connection with the
acquisition and maintenance of its interests (whether direct or indirect) in low
income housing projects.


“Total Indebtedness” means all Indebtedness of the Borrower and its Consolidated
Subsidiaries on a consolidated basis (and without duplication), excluding (i)
Indebtedness arising under Swap Contracts entered into in the ordinary course of
business to hedge bona fide transactions and business risks and not for
speculation, and (ii) Indebtedness of Project Finance Subsidiaries.


“Type” means, with respect to any Advance, its nature as a Floating Rate Advance
or a Eurodollar Advance.

 
16 

--------------------------------------------------------------------------------

 

“UBOC” means Union Bank of California, N.A.


“Unmatured Default” means an event which but for the lapse of time or the giving
of notice, or both, would constitute a Default.


“Wholly-Owned Subsidiary” of a Person means (i) any Subsidiary all of the
outstanding voting securities of which shall at the time be owned or controlled,
directly or indirectly, by such Person or one or more Wholly-Owned Subsidiaries
of such Person, or by such Person and one or more Wholly-Owned Subsidiaries of
such Person, or (ii) any partnership, limited liability company, association,
joint venture or similar business organization 100% of the ownership interests
having ordinary voting power of which shall at the time be so owned or
controlled.



1.2                     Accounting Principles.


Unless the context otherwise clearly requires, all accounting terms not
expressly defined herein shall be construed, and all financial computations
required under this Agreement shall be made, in accordance with GAAP,
consistently applied; provided that if the Borrower notifies the Administrative
Agent that the Borrower wishes to amend any covenant in Article VII to eliminate
the effect of any change in GAAP on the operation of such covenant (or if the
Administrative Agent notifies the Borrower that the Required Lenders wish to
amend any covenant in Section 6 for such purpose), then the Borrower’s
compliance with such covenant shall be determined on the basis of GAAP in effect
immediately before the relevant change in GAAP became effective, until either
such notice is withdrawn or such covenant is amended in a manner satisfactory to
the Borrower and the Required Lenders.


1.3                     Letter of Credit Amounts.


Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the stated amount of such Letter of Credit in effect at
such time; provided that with respect to any Letter of Credit that, by its terms
or the terms of any Issuer Document related thereto, provides for one or more
automatic increases in the stated amount thereof, the amount of such Letter of
Credit shall be deemed to be the maximum stated amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum stated
amount is in effect at such time.




ARTICLE II


THE CREDITS


2.1                      Commitment.


From and including the date of this Agreement and prior to the Facility
Termination Date, subject to the terms and conditions set forth in this
Agreement, (a)

 
17 

--------------------------------------------------------------------------------

 

each Lender severally agrees to make Loans to the Borrower from time to time in
amounts not to exceed in the aggregate at any one time outstanding the amount of
its Commitment, (b) each Issuer agrees to issue Letters of Credit for the
account of the Borrower from time to time (and each Lender severally agrees to
participate in each such Letter of Credit as more fully set forth in Section
2.19); and (c) the Swing Line Lender agrees to make Swing Line Loans to the
Borrower, and each Lender severally agrees to participate in such Swing Line
Loans as more fully set forth in Section 2.20, provided that (i) the Aggregate
Outstanding Credit Exposure shall not at any time exceed the Aggregate
Commitment and (ii) the Outstanding Credit Exposure of any Lender shall not at
any time exceed the amount of such Lender’s Commitment.  Subject to the terms of
this Agreement, the Borrower may borrow, repay and reborrow at any time prior to
the Facility Termination Date.  The Commitments shall expire on the Facility
Termination Date.


2.2                      Required Payments; Termination.


The Borrower shall (a) repay the principal amount of all Advances made to it on
the Facility Termination Date and (b) deposit into the LC Collateral Account on
the Facility Termination Date an amount in immediately available funds equal to
the aggregate stated amount of all Letters of Credit that will remain
outstanding after the Facility Termination Date.


2.3                      Ratable Loans.


Each Advance hereunder shall consist of Loans made from the several Lenders
ratably in proportion to their respective Pro Rata Shares.


2.4                      Types of Advances; Minimum Amount.


The Advances may be Floating Rate Advances or Eurodollar Advances, or a
combination thereof, selected by the Borrower in accordance with Sections 2.8
and 2.9.  Each Eurodollar Advance shall be in the amount of $5,000,000 or a
higher integral multiple of $1,000,000, and each Floating Rate Advance shall be
in the amount of $1,000,000 or an integral multiple thereof.


2.5                      Facility Fee.


The Borrower agrees to pay to the Administrative Agent for the account of each
Lender a facility fee at a per annum rate equal to the Facility Fee Rate on such
Lender’s Commitment (regardless of usage) from the date hereof to but excluding
the Facility Termination Date, payable on each Payment Date and on the Facility
Termination Date and, if applicable, thereafter on demand.

 
18 

--------------------------------------------------------------------------------

 

2.6                     Changes in Aggregate Commitment.


(a)           The Borrower may permanently reduce the Aggregate Commitment in
whole, or in part ratably among the Lenders (according to their respective Pro
Rata Shares) in integral multiples of $5,000,000, upon at least three Business
Days’ prior written notice to the Administrative Agent, which notice shall
specify the amount of any such reduction; provided that the amount of the
Aggregate Commitment may not be reduced below the Aggregate Outstanding Credit
Exposure.  All accrued facility fees shall be payable on the effective date of
any termination of the obligations of the Lenders to make Loans hereunder.


(b)           The Borrower may at any time and from time to time, upon prior
written notice by the Borrower to the Administrative Agent, increase the
Commitments (but not the Letter of Credit Sublimit and the Swing Line Sublimit)
by a maximum aggregate amount of up to ONE HUNDRED MILLION DOLLARS
($100,000,000) with additional Commitments from any existing Lender with a
Commitment or new Commitments from any other Person selected by the Borrower and
reasonably acceptable to the Administrative Agent, the Swing Line Lender and the
Issuers; provided that:


(i)           any such increase shall be in a minimum principal amount of
$20,000,000 and in integral multiples of $1,000,000 in excess thereof;


(ii)           no Default or Unmatured Default shall exist and be continuing at
the time of any such increase;


(iii)           no existing Lender shall be under any obligation to increase its
Commitment and any such decision whether to increase its Commitment shall be in
such Lender’s sole and absolute discretion;


(iv)           (A) any new Lender shall join this Agreement by executing such
joinder documents required by the Administrative Agent and/or (B) any existing
Lender electing to increase its Commitment shall have executed a commitment
agreement satisfactory to the Administrative Agent; and


(v)           as a condition precedent to such increase, the Borrower shall
deliver to the Administrative Agent a certificate of each of the Borrower and
the Guarantor dated as of the date of such increase (in sufficient copies for
each Lender) signed by an Authorized Officer of the Borrower or the Guarantor,
as applicable (A) certifying and attaching the resolutions adopted by such
Person approving or consenting to such increase, and (B) certifying that, before
and after giving effect to such increase, (x) the representations and warranties
contained in Article VI and the other Loan Documents are true and correct in all
material respects on and as of the date of such increase, except to the extent
that such representations and warranties specifically refer to an earlier date,
in

 
19 

--------------------------------------------------------------------------------

 

which case they are true and correct in all material respects as of such earlier
date, and (y) no Default or Unmatured Default exists.


The Borrower shall prepay any Loans owing by it and outstanding on the date of
any such increase with the proceeds required to be advanced by any Lender
increasing its, or any Person providing a new, Commitment under this Section
(and pay any additional amounts required pursuant to Article III) to the extent
necessary to keep the outstanding Loans ratable with any revised Commitments
arising from any nonratable increase in the Commitments under this Section.


2.7                     Optional Prepayments.


(a)           The Borrower may from time to time prepay Floating Rate Advances
upon one Business Day’s prior notice to the Administrative Agent, without
penalty or premium.  Each partial prepayment of Floating Rate Advances shall be
in an aggregate amount of $1,000,000 or an integral multiple thereof.  Each such
notice shall specify the date and amount of such prepayment, and the payment
amount specified in such notice shall be due and payable on the date specified
therein.


(b)           The Borrower may from time to time prepay Eurodollar Advances
(subject to the payment of any funding indemnification amounts required by
Section 3.4) upon three Business Days’ prior notice to the Administrative Agent,
without penalty or premium.  Each partial prepayment of Eurodollar Advances
shall be in an aggregate amount of $5,000,000 or a higher integral multiple of
$1,000,000.  Each such notice shall specify the date and amount of such
prepayment, and the payment amount specified in such notice shall be due and
payable on the date specified therein.  Any notice to prepay Eurodollar Advances
shall indicate the Interest Period for such Eurodollar Advances.


(c)           All prepayments of Advances shall be applied ratably to the Loans
of the Lenders in accordance with their respective Pro Rata Shares.


(d)           The Borrower may from time to time prepay Swing Line Loans upon
one Business Day’s prior notice to the Swing Line Lender (with a copy to the
Administrative Agent), without penalty or premium; provided that (i) such notice
must be received by the Swing Line Lender and the Administrative Agent not later
than 1:00 p.m. on the date of the prepayment, and (ii) any such prepayment shall
be in a minimum principal amount of $500,000 or a whole multiple of $100,000 in
excess thereof (or, if less, the entire principal thereof then
outstanding).  Each such notice shall specify the date and amount of such
prepayment.  If such notice is given by the Borrower, the Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.

 
20 

--------------------------------------------------------------------------------

 

2.8                     Method of Selecting Types and Interest Periods for New
Advances.


The Borrower shall select the Type of Advance and, in the case of each
Eurodollar Advance, the Interest Period applicable thereto from time to
time.  The Borrower shall give the Administrative Agent irrevocable notice (a
“Borrowing Notice”) not later than noon (Charlotte, North Carolina time) on the
Borrowing Date of each Floating Rate Advance and not later than noon (Charlotte,
North Carolina time) three Business Days before the Borrowing Date for each
Eurodollar Advance, specifying:


(i)          the Borrowing Date, which shall be a Business Day, of such Advance,


(ii)         the aggregate amount of such Advance,


(iii)        the Type of Advance selected, and


(iv)        in the case of each Eurodollar Advance, the Interest Period
applicable thereto.


Not later than 1:00 p.m. (Charlotte, North Carolina time) on each Borrowing
Date, each Lender shall make available its Loan or Loans in funds immediately
available to the Administrative Agent at its address specified pursuant to
Article XIV.  The Administrative Agent will make the funds so received from the
Lenders available to the Borrower at the Administrative Agent’s aforesaid
address.


2.9                     Conversion and Continuation of Outstanding Advances.


Floating Rate Advances shall continue as Floating Rate Advances unless and until
such Floating Rate Advances are converted into Eurodollar Advances pursuant to
this Section 2.9 or are repaid in accordance with Section 2.7.  Each Eurodollar
Advance shall continue as a Eurodollar Advance until the end of the then
applicable Interest Period therefor, at which time such Eurodollar Advance shall
be automatically converted into a Floating Rate Advance unless (x) such
Eurodollar Advance is or was repaid in accordance with Section 2.7 or (y) the
Borrower shall have given the Administrative Agent a Conversion/Continuation
Notice (as defined below) requesting that, at the end of such Interest Period,
such Eurodollar Advance continue as a Eurodollar Advance for the same or another
Interest Period.  Subject to the terms of Section 2.4, the Borrower may elect
from time to time to convert all or any part of a Floating Rate Advance into a
Eurodollar Advance.  The Borrower shall give the Administrative Agent
irrevocable notice (a “Conversion/Continuation Notice”) of each conversion of a
Floating Rate Advance into a Eurodollar Advance or continuation of a Eurodollar
Advance not later than 11:00 a.m. (Charlotte, North Carolina time) at least
three Business Days prior to the date of the requested conversion or
continuation, specifying:


(i)          the requested date, which shall be a Business Day, of such
conversion or continuation,

 
21 

--------------------------------------------------------------------------------

 



(ii)          the aggregate amount and Type of the Advance which is to be
converted or continued, and


(iii)         the amount of such Advance which is to be converted into or
continued as a Eurodollar Advance and the duration of the Interest Period
applicable thereto.


2.10                     Changes in Interest Rate, etc.


Each Floating Rate Advance shall bear interest on the outstanding principal
amount thereof, for each day from and including the date such Advance is made or
is automatically converted from a Eurodollar Advance into a Floating Rate
Advance pursuant to Section 2.9, to but excluding the date it is paid or is
converted into a Eurodollar Advance pursuant to Section 2.9 hereof, at a rate
per annum equal to the Alternate Base Rate plus the Applicable Margin for such
day.  Changes in the rate of interest on that portion of any Advance maintained
as a Floating Rate Advance will take effect simultaneously with each change in
the Alternate Base Rate.  Each Eurodollar Advance shall bear interest on the
outstanding principal amount thereof from and including the first day of the
Interest Period applicable thereto to (but not including) the last day of such
Interest Period at the Eurodollar Rate plus the Applicable Margin based upon the
Borrower’s selections under Sections 2.8 and 2.9 and otherwise in accordance
with the terms hereof.  No Interest Period may end after the Facility
Termination Date.  Each Swing Line Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Alternate Base Rate plus the Applicable Margin for each day from
and including the date such Swing Line Loan is made to but excluding the date it
is paid. Changes in the rate of interest on that portion of any Swing Line Loan
will take effect simultaneously with each change in the Alternate Base Rate.


2.11                      Rates Applicable After Default.


Notwithstanding anything to the contrary contained in Section 2.8 or 2.9, during
the continuance of a Default or Unmatured Default the Required Lenders may, at
their option, by notice to the Borrower (which notice may be revoked at the
option of the Required Lenders notwithstanding any provision of Section 9.2
requiring unanimous consent of the Lenders to changes in interest rates),
declare that no Advance may be made as, converted into or continued as a
Eurodollar Advance.  During the continuance of a Default the Required Lenders
may, at their option, by notice to the Borrower (which notice may be revoked at
the option of the Required Lenders notwithstanding any provision of Section 9.2
requiring unanimous consent of the Lenders to changes in interest rates),
declare that (i) each Eurodollar Advance shall bear interest for the remainder
of the applicable Interest Period at the rate otherwise applicable to such
Interest Period plus 2% per annum, (ii) each Floating Rate Advance shall bear
interest at a rate per annum equal to the Alternate Base Rate in effect from
time to time plus the Applicable Margin plus 2% per annum, (iii) the Letter of
Credit Fee Rate shall be

 
22 

--------------------------------------------------------------------------------

 

increased by 2% per annum and (iv) each Swing Line Loan shall bear interest at a
rate per annum equal to the Alternate Base Rate in effect from time to time plus
the Applicable Margin plus 2% per annum; provided that, during the continuance
of a Default under Section 8.6 or 8.7, the interest rates set forth in clauses
(i), (ii) and (iv) above and the increase in the Letter of Credit Fee Rate set
forth in clause (iii) above shall be applicable to all applicable Credit
Extensions without any election or action on the part of the Administrative
Agent or any Lender.


2.12                      Method of Payment.


All payments of the Obligations hereunder shall be made, without setoff,
deduction, or counterclaim, in immediately available funds to the Administrative
Agent at the Administrative Agent’s address specified pursuant to Article XIV,
or at any other Lending Installation of the Administrative Agent specified in
writing by the Administrative Agent to the Borrower, by 1:00 p.m. (Charlotte,
North Carolina time) on the date when due and shall be applied ratably by the
Administrative Agent among the Lenders in accordance with their respective Pro
Rata Shares.  Each payment delivered to the Administrative Agent for the account
of any Lender shall be delivered promptly by the Administrative Agent to such
Lender in the same type of funds that the Administrative Agent received at its
address specified pursuant to Article XIV or at any Lending Installation
specified in a notice received by the Administrative Agent from such Lender.


2.13                      Noteless Agreement; Evidence of Indebtedness.


(a)           Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the Borrower to such
Lender resulting from each Loan made by such Lender from time to time, including
the amounts of principal and interest payable and paid to such Lender from time
to time hereunder.


(b)           The Administrative Agent shall also maintain accounts in which it
will record (i) the amount of each Loan (including any Swing Line Loan) made
hereunder, the Type thereof and the Interest Period with respect thereto, (ii)
the amount of any principal or interest due and payable or to become due and
payable from the Borrower to each Lender hereunder, (iii) the original stated
amount of each Letter of Credit and the amount of Letter of Credit Obligations
outstanding at any time and (iv) the amount of any sum received by the
Administrative Agent hereunder from the Borrower and each Lender’s share
thereof.


(c)           The entries maintained in the accounts maintained pursuant to
clauses (a) and (b) above shall be prima facie evidence of the existence and
amounts of the Obligations therein recorded; provided that the failure of the
Administrative Agent or any Lender to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Obligations in accordance with their terms.

 
23 

--------------------------------------------------------------------------------

 



(d)           Any Lender may request that its Loans be evidenced by a promissory
note substantially in the form of Exhibit D (a “Revolving Note).  In such event,
the Borrower shall prepare, execute and deliver to such Lender a Note payable to
the order of such Lender.  Thereafter, the Loans evidenced by such Note and
interest thereon shall at all times (including after any assignment pursuant to
Section 13.1(b)) be represented by one or more Notes payable to the order of the
payee named therein or any assignee pursuant to Section 13.1(b), except to the
extent that any such Lender or assignee subsequently returns any such Note for
cancellation and requests that such Loans once again be evidenced as described
in clauses (a) and (b) above.  The Swing Line Loans shall be evidenced by a
promissory note substantially in the form of Exhibit E (the “Swing Line Note”).


2.14                      Telephonic Notices.


The Borrower hereby authorizes the Lenders and the Administrative Agent to
extend, convert or continue Advances, effect selections of Types of Advances and
to transfer funds based on telephonic notices made by any person or persons the
Administrative Agent or any Lender in good faith believes to be acting on behalf
of the Borrower.  The Borrower agrees to deliver promptly to the Administrative
Agent a written confirmation, if such confirmation is requested by the
Administrative Agent or any Lender, of each telephonic notice signed by an
Authorized Officer.  If the written confirmation differs in any material respect
from the action taken by the Administrative Agent and the Lenders, the records
of the Administrative Agent and the Lenders shall govern absent manifest error.


2.15                      Interest Payment Dates; Interest and Fee Basis.


Interest accrued on each Floating Rate Advance and each Swing Line Loan shall be
payable on each Payment Date, commencing with the first such date to occur after
the date hereof, and at maturity.  Interest accrued on each Eurodollar Advance
shall be payable on the last day of its applicable Interest Period, on any date
on which such Eurodollar Advance is prepaid, whether by acceleration or
otherwise, and at maturity.  Interest accrued on each Eurodollar Advance having
an Interest Period longer than three months shall also be payable on the last
day of each three-month interval during such Interest Period.  All computations
of interest for Floating Rate Loans and Swing Line Loans when the Alternate Base
Rate is determined by the Prime Rate shall be made on the basis of a year of 365
or 366 days, as the case may be, and actual days elapsed.  All other
computations of interest and fees shall be calculated for actual days elapsed on
the basis of a 360-day year.  Interest shall be payable for the day an Advance
is made but not for the day of any payment on the amount paid if payment is
received prior to 1:00 p.m. (Charlotte, North Carolina time) at the place of
payment (it being understood that the Administrative Agent shall be deemed to
have received a payment prior to 1:00 p.m. (Charlotte, North Carolina time) if
(x) the Borrower has provided the Administrative Agent with evidence
satisfactory to the Administrative Agent that the Borrower has

 
24 

--------------------------------------------------------------------------------

 

initiated a wire transfer of such payment prior to such time and (y) the
Administrative Agent actually receives such payment on the same Business Day on
which such wire transfer was initiated).  If any payment of principal of or
interest on an Advance shall become due on a day which is not a Business Day,
such payment shall be made on the next succeeding Business Day and, in the case
of a principal payment, such extension of time shall be included in computing
interest in connection with such payment.


     
2.16
Notification of Advances, Interest Rates, Prepayments and Commitment Reductions.



Promptly after receipt thereof, the Administrative Agent will notify each Lender
of the contents of each Aggregate Commitment reduction notice, Borrowing Notice,
Conversion/Continuation Notice, and repayment notice received by it
hereunder.  The Administrative Agent will notify each Lender of the interest
rate applicable to each Eurodollar Advance promptly upon determination of such
interest rate and will give each Lender prompt notice of each change in the
Alternate Base Rate.  The Administrative Agent will also promptly notify each
Lender of any increase or reduction of the Aggregate Commitments pursuant to the
terms hereof.


2.17                      Lending Installations.


Each Lender may book its Loans at any Lending Installation selected by such
Lender and may change its Lending Installation from time to time.  All terms of
this Agreement shall apply to any such Lending Installation and the Loans and
any Notes issued hereunder shall be deemed held by each Lender for the benefit
of such Lending Installation.  Each Lender may, by written notice to the
Administrative Agent and the Borrower in accordance with Article XIII, designate
replacement or additional Lending Installations through which Loans will be made
by it and for whose account Loan payments are to be made.


2.18                      Non-Receipt of Funds by the Administrative Agent.


Unless the Borrower or a Lender, as the case may be, notifies the Administrative
Agent prior to the date on which it is scheduled to make payment to the
Administrative Agent of (i) in the case of a Lender, the proceeds of a Loan or
(ii) in the case of the Borrower, a payment of principal, interest or fees to
the Administrative Agent for the account of the Lenders, that it does not intend
to make such payment, the Administrative Agent may assume that such payment has
been made.  The Administrative Agent may, but shall not be obligated to, make
the amount of such payment available to the intended recipient in reliance upon
such assumption.  If such Lender or the Borrower, as the case may be, has not in
fact made such payment to the Administrative Agent, the recipient of such
payment shall, on demand by the Administrative Agent, repay to the
Administrative Agent the amount so made available together with interest thereon
in respect of each day during the period commencing on the date such amount was
so made available by the Administrative Agent until the date the Administrative
Agent recovers such amount at a

 
25 

--------------------------------------------------------------------------------

 

rate per annum equal to (x) in the case of payment by a Lender, the Federal
Funds Effective Rate for such day or (y) in the case of payment by the Borrower,
the interest rate applicable to the relevant Loan.


2.19                      Letters of Credit.


(a)           Issuance.  Each Issuer hereby agrees, on the terms and conditions
set forth in this Agreement, to issue Letters of Credit and to extend, increase,
decrease or otherwise modify Letters of Credit (“Modify,” and each such action a
“Modification”) from time to time on any Business Day from and including the
date of this Agreement and prior to the Facility Termination Date upon the
request of the Borrower; provided that immediately after each such Letter of
Credit is issued or Modified, (x) the Aggregate Outstanding Credit Exposure
shall not exceed the Aggregate Commitment and (y) the aggregate Letters of
Credit outstanding shall not exceed the Letter of Credit Sublimit.  No Letter of
Credit shall have an expiry date later than the date that is five days prior to
the scheduled Facility Termination Date.


(b)           Participations.  Upon the issuance or Modification by any Issuer
of a Letter of Credit in accordance with this Section 2.19, such Issuer shall be
deemed, without further action by any Person, to have unconditionally and
irrevocably sold to each Lender, and each Lender shall be deemed, without
further action by any Person, to have unconditionally and irrevocably purchased
from such Issuer, a participation in such Letter of Credit (and each
Modification thereof) and the related Letter of Credit Obligations in proportion
to its Pro Rata Share.


(c)           Notice.  Subject to Section 2.19(a), the Borrower shall give the
applicable Issuer and the Administrative Agent notice prior to 11:00 a.m.
(Charlotte, North Carolina time) at least three Business Days (or such lesser
period of time as such Issuer may agree in its sole discretion) prior to the
proposed date of issuance or Modification of each Letter of Credit, specifying
the beneficiary, the proposed date of issuance (or Modification) and the expiry
date of such Letter of Credit, and describing the proposed terms of such Letter
of Credit and the nature of the transactions proposed to be supported
thereby.  Upon receipt of such notice, the applicable Issuer shall promptly
notify the Administrative Agent, and the Administrative Agent shall promptly
notify each Lender, of the contents thereof and of the amount of such Lender’s
participation in such proposed Letter of Credit.  The issuance or Modification
by an Issuer of any Letter of Credit shall, in addition to the conditions
precedent set forth in Article V (the satisfaction of which such Issuer shall
have no duty to ascertain, it being understood, however, that such Issuer shall
not issue any Letter of Credit if it has received written notice from the
Borrower, the Administrative Agent or any Lender one day prior to the proposed
date of issuance, that any such condition precedent has not been satisfied), be
subject to the conditions precedent that such Letter of Credit shall be
satisfactory to such Issuer and that the Borrower shall have executed and
delivered such application agreement and/or such other instruments and
agreements relating to such Letter of Credit as such Issuer shall have
reasonably requested (each a “Letter of Credit Application”).  In the event of
any conflict

 
26 

--------------------------------------------------------------------------------

 

between the terms of this Agreement and the terms of any Letter of Credit
Application, the terms of this Agreement shall control.


(d)           Letter of Credit Fees.  The Borrower shall pay to the
Administrative Agent, for the account of the Lenders ratably in accordance with
their respective Pro Rata Shares, with respect to each Letter of Credit, a
letter of credit fee (the “Letter of Credit Fee”) at a per annum rate equal to
the Letter of Credit Fee Rate in effect from time to time on the daily maximum
amount available under such Letter of Credit, such fee to be payable in arrears
on each Payment Date, on the Facility Termination Date and, if applicable,
thereafter on demand.  The Borrower shall also pay to each Issuer for its own
account (x) a fronting fee in the amount agreed to by such Issuer and the
Borrower from time to time, with such fee to be payable in arrears on each
Payment Date, and (y) documentary and processing charges in connection with the
issuance or Modification of and draws under Letters of Credit in accordance with
such Issuer’s standard schedule for such charges as in effect from time to time.


(e)           Administration; Reimbursement by Lenders.  Upon receipt from the
beneficiary of any Letter of Credit of any demand for payment under such Letter
of Credit, the applicable Issuer shall notify the Administrative Agent and the
Administrative Agent shall promptly notify the Borrower and each Lender of the
amount to be paid by such Issuer as a result of such demand and the proposed
payment date (the “Letter of Credit Payment Date”).  The responsibility of any
Issuer to the Borrower and each Lender shall be only to determine that the
documents delivered under each Letter of Credit issued by such Issuer in
connection with a demand for payment are in conformity in all material respects
with such Letter of Credit.  Each Issuer shall endeavor to exercise the same
care in its issuance and administration of Letters of Credit as it does with
respect to letters of credit in which no participations are granted, it being
understood that in the absence of any gross negligence or willful misconduct by
such Issuer, each Lender shall be unconditionally and irrevocably obligated,
without regard to the occurrence of any Default or any condition precedent
whatsoever, to reimburse such Issuer on demand for (i) such Lender’s Pro Rata
Share of the amount of each payment made by such Issuer under each Letter of
Credit to the extent such amount is not reimbursed by the Borrower pursuant to
Section 2.19(f) below, plus (ii) interest on the foregoing amount, for each day
from the date of the applicable payment by such Issuer to the date on which such
Issuer is reimbursed by such Lender for its Pro Rata Share thereof, at a rate
per annum equal to the Federal Funds Effective Rate or, beginning on third
Business Day after demand for such amount by such Issuer, the rate applicable to
Floating Rate Advances.


(f)           Reimbursement by Borrower.  The Borrower shall be irrevocably and
unconditionally obligated to reimburse each Issuer through the Administrative
Agent on or before the applicable Letter of Credit Payment Date for any amount
to be paid by such Issuer upon any drawing under any Letter of Credit, without
presentment, demand, protest or other formalities of any kind; provided that the
Borrower shall not be precluded from asserting any claim for direct (but not
consequential) damages suffered by the Borrower which the Borrower proves were
caused by (i) the willful misconduct or gross negligence of such Issuer in
determining whether a request presented under any Letter of

 
27 

--------------------------------------------------------------------------------

 

Credit complied with the terms of such Letter of Credit or (ii) such Issuer’s
failure to pay under any Letter of Credit after the presentation to it of a
request strictly complying with the terms and conditions of such Letter of
Credit.  All such amounts paid by an Issuer and remaining unpaid by the Borrower
shall bear interest, payable on demand, for each day until paid at a rate per
annum equal to the sum of 2% plus the rate applicable to Floating Rate
Advances.  The Administrative Agent will pay to each Lender ratably in
accordance with its Pro Rata Share all amounts received by it from the Borrower
for application in payment, in whole or in part, of the Reimbursement Obligation
in respect of any Letter of Credit, but only to the extent such Lender made
payment to the applicable Issuer in respect of such Letter of Credit pursuant to
Section 2.19(e).


(g)           Obligations Absolute.  The Borrower’s obligations under this
Section 2.19 shall be absolute and unconditional under any and all circumstances
and irrespective of any setoff, counterclaim or defense to payment which the
Borrower may have or have had against any Issuer, any Lender or any beneficiary
of a Letter of Credit.  The Borrower further agrees with the Issuers and the
Lenders that neither any Issuer nor any Lender shall be responsible for, and the
Borrower’s Reimbursement Obligation in respect of any Letter of Credit shall not
be affected by, among other things, the validity or genuineness of documents or
of any endorsements thereon, even if such documents should in fact prove to be
in any or all respects invalid, fraudulent or forged, or any dispute between or
among the Borrower, any of its Affiliates, the beneficiary of any Letter of
Credit or any financing institution or other party to whom any Letter of Credit
may be transferred or any claims or defenses whatsoever of the Borrower or of
any of its Affiliates against the beneficiary of any Letter of Credit or any
such transferee.  No Issuer shall be liable for any error, omission,
interruption or delay in transmission, dispatch or delivery of any message or
advice, however transmitted, in connection with any Letter of Credit.  The
Borrower agrees that any action taken or omitted by any Issuer or any Lender
under or in connection with any Letter of Credit and the related drafts and
documents, if done without gross negligence or willful misconduct, shall be
binding upon the Borrower and shall not put any Issuer or any Lender under any
liability to the Borrower.  Nothing in this Section 2.19(g) is intended to limit
the right of the Borrower to make a claim against any Issuer for damages as
contemplated by the proviso to the first sentence of Section 2.19(f).


(h)           Actions of the Issuers.  Each Issuer shall be entitled to rely,
and shall be fully protected in relying, upon any Letter of Credit, draft,
writing, resolution, notice, consent, certificate, affidavit, letter, cablegram,
telegram, facsimile, telex or teletype message, statement, order or other
document believed by it to be genuine and correct and to have been signed, sent
or made by the proper Person or Persons, and upon advice and statements of legal
counsel, independent accountants and other experts selected by such
Issuer.  Each Issuer shall be fully justified in failing or refusing to take any
action under this Agreement unless it shall first have received such advice or
concurrence of the Required Lenders as it reasonably deems appropriate or it
shall first be indemnified to its reasonable satisfaction by the Lenders against
any and all liability and expense which may be incurred by it by reason of
taking or continuing to take any such action.

 
  28

--------------------------------------------------------------------------------

 

Notwithstanding any other provision of this Section 2.19, each Issuer shall in
all cases be fully protected in acting, or in refraining from acting, under this
Agreement in accordance with a request of the Required Lenders, and such request
and any action taken or failure to act pursuant thereto shall be binding upon
the Lenders and any future holder of a participation in any Letter of Credit
issued by such Issuer.


(i)           Indemnification.  The Borrower agrees to indemnify and hold
harmless each Lender, each Issuer and the Administrative Agent, and their
respective directors, officers, agents and employees, from and against any and
all claims and damages, losses, liabilities, costs or expenses which such Person
may incur (or which may be claimed against such Person by any other Person
whatsoever) by reason of or in connection with the issuance, execution and
delivery or transfer of or payment or failure to pay under any Letter of Credit
or any actual or proposed use of any Letter of Credit, including any claims,
damages, losses, liabilities, costs or expenses which any Issuer may incur by
reason of or in connection with (i) the failure of any other Lender to fulfill
or comply with its obligations to such Issuer hereunder (but nothing herein
contained shall affect any right the Borrower may have against any defaulting
Lender) or (ii) by reason of or on account of such Issuer issuing any Letter of
Credit which specifies that the term “Beneficiary” therein includes any
successor by operation of law of the named Beneficiary, but which Letter of
Credit does not require that any drawing by any such successor Beneficiary be
accompanied by a copy of a legal document, satisfactory to such Issuer,
evidencing the appointment of such successor Beneficiary; provided that the
Borrower shall not be required to indemnify any Person for any claims, damages,
losses, liabilities, costs or expenses to the extent, but only to the extent,
caused by (x) the willful misconduct or gross negligence of any Issuer in
determining whether a request presented under any Letter of Credit issued by
such Issuer complied with the terms of such Letter of Credit or (y) any Issuer’s
failure to pay under any Letter of Credit issued by it after the presentation to
it of a request strictly complying with the terms and conditions of such Letter
of Credit.  Nothing in this Section 2.19(i) is intended to limit the obligations
of the Borrower under any other provision of this Agreement.


(j)           Lenders’ Indemnification.  Each Lender shall, ratably in
accordance with its Pro Rata Share, indemnify each Issuer and its Affiliates and
their respective directors, officers, agents and employees (to the extent not
reimbursed by the Borrower) against any cost, expense (including reasonable
counsel fees and charges), claim, demand, action, loss or liability (except such
as result from such indemnitees’ gross negligence or willful misconduct or such
Issuer’s failure to pay under any Letter of Credit issued by it after the
presentation to it of a request strictly complying with the terms and conditions
of such Letter of Credit) that such indemnitees may suffer or incur in
connection with this Section 2.19 or any action taken or omitted by such
indemnitees hereunder.


(k)           LC Collateral Account.  The Borrower agrees that it will establish
on the Facility Termination Date (or on such earlier date as may be required
pursuant to Section 9.1), and thereafter maintain so long as any Letter of
Credit Obligation remains outstanding or any other amount is payable to any
Issuer or the Lenders in respect of any Letter of Credit, a special collateral
account pursuant to arrangements satisfactory to the

 
29 

--------------------------------------------------------------------------------

 

Administrative Agent (the “LC Collateral Account”) at the Administrative Agent’s
office at the address specified pursuant to Article XIV, in the name of the
Borrower but under the sole dominion and control of the Administrative Agent,
for the benefit of the Lenders, and in which the Borrower shall have no interest
other than as set forth in Section 9.1.  The Borrower hereby pledges, assigns
and grants to the Administrative Agent, on behalf of and for the ratable benefit
of the Lenders and the Issuers, a security interest in all of the Borrower’s
right, title and interest in and to all funds which may from time to time be on
deposit in the LC Collateral Account, to secure the prompt and complete payment
and performance of the Obligations.  The Administrative Agent will invest any
funds on deposit from time to time in the LC Collateral Account in certificates
of deposit of Bank of America having a maturity not exceeding 30 days.  If funds
are deposited in the LC Collateral Account pursuant to Section 2.2(b) and the
provisions of Section 9.1 are not applicable, then the Administrative Agent
shall release from the LC Collateral Account to the Borrower, upon the request
of the Borrower, an amount equal to the excess (if any) of all funds in the LC
Collateral Account over the Letter of Credit Obligations.


(l)           The Issuers’ Obligation to Issue Letters of Credit.  No Issuer
shall be under any obligation to issue any Letter of Credit if:


(i)           any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain such Issuer from
issuing such Letter of Credit, or any law applicable to such Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such Issuer shall prohibit, or
request that such Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon such
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which such Issuer is not otherwise compensated hereunder) not
in effect on the Closing Date, or shall impose upon such Issuer any unreimbursed
loss, cost or expense which was not applicable on the Closing Date and which
such Issuer in good faith deems material to it;


(ii)          the issuance of such Letter of Credit would violate one or more
policies of such Issuer applicable to letters of credit generally; or


(iii)         except as otherwise agreed by the Administrative Agent and the
applicable Issuer, such Letter of Credit is in an initial stated amount less
than $250,000.


(m)           Rights as a Lender.  In its capacity as a Lender, each Issuer
shall have the same rights and obligations as any other Lender.


(n)           Applicability of ISP.  Unless otherwise expressly agreed by each
Issuer and the Borrower when a Letter of Credit is issued, the rules of the ISP
shall apply to each Letter of Credit.

 
30 

--------------------------------------------------------------------------------

 



2.20                      Swing Line Loans.


(a)           Swing Line Facility.  From and including the date of this
Agreement and prior to the Facility Termination Date, subject to the terms and
conditions set forth in this Agreement, the Swing Line Lender agrees, in
reliance upon the agreements of the other Lenders set forth in this Section
2.20, to make loans (each such loan, a “Swing Line Loan”) to the Borrower in
Dollars from time to time in an aggregate amount not to exceed at any time
outstanding the amount of the Swing Line Sublimit; provided, however, that after
giving effect to any Swing Line Loan, (i) the Aggregate Outstanding Credit
Exposure shall not exceed the Aggregate Commitments, and (ii) the Outstanding
Credit Exposure of any Lender (other than the Swing Line Lender) shall not
exceed such Lender’s Commitment, and provided, further, that the Borrower shall
not use the proceeds of any Swing Line Loan to refinance any outstanding Swing
Line Loan.  Within the foregoing limits, and subject to the other terms and
conditions hereof, the Borrower may borrow under this Section 2.20, prepay under
Section 2.7, and reborrow under this Section 2.20.  Each Swing Line Loan shall
bear interest at the Alternate Base Rate plus the Applicable Margin. Immediately
upon the making of a Swing Line Loan, each Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Swing Line Lender a
risk participation in such Swing Line Loan in an amount in proportion to such
Lender’s Pro Rata Share.


(b)           Borrowing Procedures.  Each Swing Line Loan shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone.  Each such notice must be received by
the Swing Line Lender and the Administrative Agent not later than 1:00 p.m.
(Charlotte, NC time) on the requested borrowing date, and shall specify (i) the
amount to be borrowed, which shall be a minimum principal amount of $500,000 and
integral multiples of $100,000 in excess thereof, and (ii) the requested
borrowing date, which shall be a Business Day.  Each such telephonic notice must
be confirmed promptly by delivery to the Swing Line Lender and the
Administrative Agent of a written notice (the “Swing Line Loan
Notice”).  Promptly after receipt by the Swing Line Lender of any telephonic
Swing Line Loan Notice, the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, the Swing Line Lender
will notify the Administrative Agent (by telephone or in writing) of the
contents thereof.  Unless the Swing Line Lender has received notice (by
telephone or in writing) from the Administrative Agent (including at the request
of any Lender) prior to 2:00 p.m. on the date of the proposed Advance of Swing
Line Loans (A) directing the Swing Line Lender not to make such Swing Line Loan
as a result of the limitations set forth in the first proviso to the first
sentence of Section 2.20(a), or (B) that one or more of the applicable
conditions specified in Article V is not then satisfied, then, subject to the
terms and conditions hereof, the Swing Line Lender will, not later than 3:00
p.m. on the borrowing date specified in such Swing Line Loan Notice, make the
amount of its Swing Line Loan available to the Borrower.


(c)           Refinancing of Swing Line Loans.

 
31 

--------------------------------------------------------------------------------

 



(i)           The Swing Line Lender at any time in its sole and absolute
discretion may request, on behalf of the Borrower (which hereby irrevocably
requests and authorizes the Swing Line Lender to so request on its behalf), that
each Lender make a Floating Rate Loan in an amount equal to such Lender’s Pro
Rata Share of the amount of Swing Line Loans then outstanding.  Such request
shall be made in writing (which written request shall be deemed to be a
Borrowing Notice for purposes hereof) and in accordance with Section 2.8 without
regard to the minimum and multiples specified in Section 2.4 and provided that,
after giving effect to such Advance, the Aggregate Outstanding Credit Exposure
shall not exceed the Aggregate Commitments.  The Swing Line Lender shall furnish
the Borrower with a copy of the applicable Loan notice promptly after delivering
such notice to the Administrative Agent.  Each Lender shall make an amount equal
to its Pro Rata Share of the amount specified in such Loan notice available to
the Administrative Agent in immediately available funds for the account of the
Swing Line Lender at the Administrative Agent’s at its address specified
pursuant to Article XIV not later than 1:00 p.m. (Charlotte, North Carolina
time) on the day specified in such Loan notice, whereupon, subject to Section
2.20(c)(ii), each Lender that so makes funds available shall be deemed to have
made a Floating Rate Loan to the Borrower in such amount.  The Administrative
Agent shall remit the funds so received to the Swing Line Lender.


(ii)          If for any reason any Swing Line Loan cannot be refinanced by such
a Advance of Loans in accordance with Section 2.20(c)(i), the request for
Floating Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Lenders fund
its risk participation in the relevant Swing Line Loan and each Lender’s payment
to the Administrative Agent for the account of the Swing Line Lender pursuant to
Section 2.20(c)(i) shall be deemed payment in respect of such participation.


(iii)         If any Lender fails to make available to the Administrative Agent
for the account of the Swing Line Lender any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.20(c) by the time
specified in Section 2.20(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the greater of the Federal Funds
Effective Rate and a rate determined by the Swing Line Lender in accordance with
banking industry rules on interbank compensation.  A certificate of the Swing
Line Lender submitted to any Lender (through the Administrative Agent) with
respect to any amounts owing under this clause (iii) shall be conclusive absent
manifest error.

 
32 

--------------------------------------------------------------------------------

 

(iv)         Each Lender’s obligation to make Loans or to purchase and fund risk
participations in Swing Line Loans pursuant to this Section 2.20(c) shall be
absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right that
such Lender may have against the Swing Line Lender, the Borrower or any other
Person for any reason whatsoever, (B) the occurrence or continuance of a Default
or Unmatured Default, or (C) any other occurrence, event or condition, whether
or not similar to any of the foregoing; provided, however, that each Lender’s
obligation to make Loans pursuant to this Section 2.20(c) is subject to the
conditions set forth in Section 5.2.  No such purchase or funding of risk
participations shall relieve or otherwise impair the obligation of the Borrower
to repay Swing Line Loans, together with interest as provided herein.


(d)           Repayment of Participations.


(i)           At any time after any Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Pro Rata Share of such payment (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s risk participation was funded) in the same funds as those
received by the Swing Line Lender.


(ii)           If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender under any of the circumstances described in Article XII
(including pursuant to any settlement entered into by the Swing Line Lender in
its discretion), each Lender shall pay to the Swing Line Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the Federal Funds Effective Rate.  The Administrative Agent will
make such demand upon the request of the Swing Line Lender.  The obligations of
the Lenders under this clause shall survive the payment in full of the
Obligations and the termination of this Agreement.


(e)           Interest for Account of Swing Line Lender.  The Swing Line Lender
shall be responsible for invoicing the Borrower for interest on the Swing Line
Loans.  Until each Lender funds its Floating Rate Loans or risk participation
pursuant to this Section 2.20 to refinance such Lender’s Pro Rata Share of any
Swing Line Loan, interest in respect of such Applicable Percentage shall be
solely for the account of the Swing Line Lender.


(f)           Payments Directly to Swing Line Lender.  The Borrower shall make
all payments of principal and interest in respect of the Swing Line Loans
directly to the Swing Line Lender.

 
33 

--------------------------------------------------------------------------------

 

2.21                      Extension of Facility Termination Date.


(a)           Request for Extension.  The Borrower may by notice to the
Administrative Agent (who shall promptly notify the Lenders) given not more than
60 days and not less than 45 days prior to any anniversary of the Closing Date,
request that each Lender extend the Facility Termination Date for an additional
one year from the then existing Facility Termination Date; provided, that the
Borrower shall only be permitted to exercise this extension option two times
during the term of the Agreement.


(b)           Lenders Election to Extend.  Each Lender, acting in its sole and
individual discretion, shall, by notice to the Administrative Agent given not
later than 15 days following the receipt of notice of such request from the
Administrative Agent (the “Notice Date”), advise the Administrative Agent in
writing whether or not such Lender agrees to such extension (and each Lender
that determines not to so extend its Facility Termination Date (a “Non-Extending
Lender”) shall notify the Administrative Agent of such fact promptly after such
determination (but in any event no later than the Notice Date) and any Lender
that does not so advise the Administrative Agent on or before the Notice Date
shall be deemed to be a Non-Extending Lender.  The election of any Lender to
agree to such extension shall not obligate any other Lender to so agree.


(c)           Notification by Administrative Agent.  The Administrative Agent
shall notify the Borrower of each Lender’s determination under this Section no
later than the date 15 days after the Notice Date (or, if such date is not a
Business Day, on the next preceding Business Day).


(d)           Additional Commitment Lenders.  The Borrower shall have the right
on or before the applicable anniversary of the Closing Date to replace each
Non-Extending Lender with, and add as “Lenders” under this Agreement in place
thereof, one or more Eligible Assignees (each, an “Additional Commitment
Lender”) as provided in Section 13.2, each of which Additional Commitment
Lenders shall have entered into an Assignment Agreement pursuant to which such
Additional Commitment Lender shall, undertake, a Commitment (and, if any such
Additional Commitment Lender is already a Lender, its Commitment shall be in
addition to such Lender’s Commitment hereunder on such date) and shall be a
“Lender” for all purposes of this Agreement.


(e)           Minimum Extension Requirement.  If all of the Lenders agree to any
such request for extension of the Facility Termination Date then the Facility
Termination for all Lenders shall be extended for the additional one year, as
applicable.  If there exists any Non-Extending Lenders then the Borrower shall
(i) withdraw its extension request and the Facility Termination Date will remain
unchanged or (ii) provided that the Required Lenders (but for the avoidance of
doubt, not including any Additional Commitment Lenders) have agreed to the
extension request (such Lenders agreeing to such extension, the “Approving
Lenders”), then the Borrower may extend the Facility Termination Date solely as
to the Approving Lenders and the Additional Commitment Lenders with a reduced
amount of Aggregate Commitments during such extension period equal to the
aggregate Commitments of the Approving Lenders and the Additional Commitment
Lenders; it being understood that

 
34 

--------------------------------------------------------------------------------

 

(A) the Facility Termination Date relating to any Non-Extending Lenders not
replaced by an Additional Commitment Lender shall not be extended and the
repayment of all obligations owed to them and the termination of their
Commitments shall occur on the already existing Facility Termination Date and
(B) the Facility Termination Date relating to the Approving Lenders and the
Additional Commitment Lenders shall be extended for an additional year, as
applicable.


(f)           Conditions to Effectiveness of Extensions.  Notwithstanding the
foregoing, any extension of the Facility Termination Date pursuant to this
Section shall not be effective with respect to any Lender unless:


(i)           no Default or Unmatured Default shall have occurred and be
continuing on the date of such extension and after giving effect thereto;


(ii)          the representations and warranties contained in Article VI are
true and correct on and as of the date of such extension except to the extent
any such representation or warranty is stated to relate solely to an earlier
date, in which case such representation or warranty shall have been true and
correct on and as of such earlier date; and


(iii)         on any Facility Termination Date, the Borrower shall prepay any
Loans outstanding on such date (and pay any additional amounts required pursuant
to Section 3.4) to the extent necessary to keep outstanding Loans ratable with
any revised Pro Rata Shares of the respective Lenders effective as of such date.




ARTICLE III


YIELD PROTECTION; TAXES


3.1                      Yield Protection.


If, on or after the date of this Agreement, the adoption of any law or any
governmental or quasi-governmental rule, regulation, policy, guideline or
directive (whether or not having the force of law), or any change in the
interpretation or administration thereof by any governmental or
quasi-governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Lender, any
applicable Lending Installation or any Issuer with any request or directive
(whether or not having the force of law) of any such authority, central bank or
comparable agency:


(a)           subjects any Lender, any applicable Lending Installation or any
Issuer to any Taxes, or changes the basis of taxation of payments (other than
with respect to Excluded Taxes) to any Lender in respect of its Eurodollar Loans
or Letters of Credit or participations therein, or

 
35 

--------------------------------------------------------------------------------

 
 
(b)          imposes or increases or deems applicable any reserve, assessment,
insurance charge, special deposit or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender, any
applicable Lending Installation or any Issuer (other than reserves and
assessments taken into account in determining the interest rate applicable to
Eurodollar Advances), or


(c)           imposes any other condition the result of which is to increase the
cost to any Lender, any applicable Lending Installation or any Issuer of making,
funding or maintaining its Eurodollar Loans or of issuing or participating in
Letters of Credit or reduces any amount receivable by any Lender, any applicable
Lending Installation or any Issuer in connection with its Eurodollar Loans or
Letters of Credit, or requires any Lender, any applicable Lending Installation
or any Issuer to make any payment calculated by reference to the amount of
Eurodollar Loans or Letters of Credit held or interest received by it, by an
amount deemed material by such Lender or such Issuer, as the case may be,


and the result of any of the foregoing is to increase the cost to such Lender,
the applicable Lending Installation or such Issuer of making or maintaining its
Eurodollar Loans, Letters of Credit or Commitment or to reduce the return
received by such Lender, the applicable Lending Installation or such Issuer in
connection with such Eurodollar Loans, Letters of Credit or Commitment, then,
within 15 days of demand by such Lender or  such Issuer, the Borrower shall pay
such Lender or such Issuer such additional amount or amounts as will compensate
such Lender or such Issuer for such increased cost or reduction in amount
received.


3.2                      Changes in Capital Adequacy Regulations.


If a Lender or an Issuer determines the amount of capital required or expected
to be maintained by such Lender, any Lending Installation of such Lender, such
Issuer or any corporation controlling such Lender or such Issuer is increased as
a result of a Change, then, within 15 days of demand by such Lender or such
Issuer, the Borrower shall pay such Lender or such Issuer the amount necessary
to compensate for any shortfall in the rate of return on the portion of such
increased capital which such Lender or such Issuer determines is attributable to
this Agreement, its Outstanding Credit Exposure or its Commitment to make Loans
or to issue or participate in Letters of Credit hereunder (after taking into
account such Lender’s policies as to capital adequacy).  “Change” means (i) any
change after the date of this Agreement in (or in the interpretation of) the
Risk-Based Capital Guidelines or (ii) any adoption of or change in (or any
change in the interpretation of) any other law, governmental or
quasi-governmental rule, regulation, policy, guideline, interpretation, or
directive (whether or not having the force of law) after the date of this
Agreement which affects the amount of capital required or expected to be
maintained by any Lender, any Lending Installation, any Issuer or any
corporation controlling any Lender or any Issuer.  “Risk-Based Capital
Guidelines” means (x) the risk-based capital guidelines in effect in the United
States on the date of this Agreement, including transition rules, and (y) the
corresponding capital regulations promulgated by regulatory authorities outside
the United States implementing

 
36 

--------------------------------------------------------------------------------

 

the July 1988 report of the Basle Committee on Banking Regulation and
Supervisory Practices Entitled “International Convergence of Capital
Measurements and Capital Standards,” including transition rules, and any
amendments to such regulations adopted prior to the date of this Agreement.


3.3                      Availability of Types of Advances.


If (i) any Lender determines that maintenance of its Eurodollar Loans at a
suitable Lending Installation would violate any applicable law, rule,
regulation, or directive, whether or not having the force of law, (ii) the
Required Lenders determine that (a) deposits of a type and maturity appropriate
to match fund Eurodollar Advances are not available or (b) the interest rate
applicable to a Type of Advance does not accurately reflect the cost of making
or maintaining such Advance or (iii) the Administrative Agent determines that
adequate and reasonable means do not exist for determining the Eurodollar Base
Rate, then the Administrative Agent shall suspend the availability of the
affected Type of Advance and, in the case of clause (i), require any affected
Eurodollar Advances to be repaid or converted to Floating Rate Advances, subject
to the payment of any funding indemnification amounts required by Section 3.4.


3.4                      Funding Indemnification.


If any conversion, prepayment or payment of a Eurodollar Advance occurs on a
date which is not the last day of the applicable Interest Period, whether
because of acceleration, prepayment or otherwise, or a Eurodollar Advance is not
made, paid, continued or converted on the date or in the amount specified by the
Borrower for any reason other than default by the Lenders, the Borrower will
indemnify each Lender for any loss or cost incurred by it resulting therefrom,
including any loss or cost in liquidating or employing deposits acquired to fund
or maintain such Eurodollar Advance.


3.5                      Taxes.


(a)           All payments by the Borrower to or for the account of any Lender,
the Swing Line Lender, any Issuer or the Administrative Agent hereunder or under
any Note shall be made free and clear of and without deduction for any and all
Taxes.  If the Borrower shall be required by law to deduct any Taxes from or in
respect of any sum payable hereunder to any Lender, the Swing Line Lender, any
Issuer or the Administrative Agent, (i) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 3.5) such Lender, the
Swing Line Lender,  such Issuer or the Administrative Agent (as the case may be)
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower shall make such deductions, (iii) the
Borrower shall pay the full amount deducted to the relevant authority in
accordance with applicable law and (iv) the Borrower shall furnish to the
Administrative Agent the original copy of a receipt evidencing payment thereof
within 30 days after such payment is made.

 
37 

--------------------------------------------------------------------------------

 



(b)           In addition, the Borrower hereby agrees to pay any present or
future stamp or documentary taxes and any other excise or property taxes,
charges or similar levies which arise from any payment made hereunder or under
any Note or Letter of Credit Application or from the execution or delivery of,
or otherwise with respect to, this Agreement, any Note or any Letter of Credit
Application (“Other Taxes”).


(c)           The Borrower hereby agrees to indemnify the Administrative Agent,
the Swing Line Lender, each Lender and each Issuer for the full amount of Taxes
or Other Taxes (including any Taxes or Other Taxes imposed on amounts payable
under this Section 3.5) paid by the Administrative Agent, the Swing Line Lender,
such Lender or such Issuer and any liability (including penalties, interest and
expenses) arising therefrom or with respect thereto.  Payments due under this
indemnification shall be made within 30 days of the date the Administrative
Agent, the Swing Line Lender, such Lender or such Issuer makes demand therefor
pursuant to Section 3.6.


(d)           Each Lender that is not incorporated under the laws of the United
States of America or a state thereof (each a “Non-U.S. Lender”) agrees that it
will, not less than ten Business Days after the date of this Agreement (or, if
later, the date it becomes a party hereto), (i) deliver to each of the Borrower
and the Administrative Agent two duly completed copies of United States Internal
Revenue Service Form W-8BEN or W-8ECI, certifying in either case that such
Lender is entitled to receive payments under this Agreement without deduction or
withholding of any United States federal income taxes, and (ii) deliver to each
of the Borrower and the Administrative Agent a United States Internal Revenue
Form W-8BEN or W-9, as the case may be, and certify that it is entitled to an
exemption from United States backup withholding tax.  Each Non-U.S. Lender
further undertakes to deliver to each of the Borrower and the Administrative
Agent (x) renewals or additional copies of such form (or any successor form) on
or before the date that such form expires or becomes obsolete, and (y) after the
occurrence of any event requiring a change in the most recent forms so delivered
by it, such additional forms or amendments thereto as may be reasonably
requested by the Borrower or the Administrative Agent.  All forms or amendments
described in the preceding sentence shall certify that such Lender is entitled
to receive payments under this Agreement without deduction or withholding of any
United States federal income taxes,  unless an event (including any change in
treaty, law or regulation) has occurred prior to the date on which any such
delivery would otherwise be required which renders all such forms inapplicable
or which would prevent such Lender from duly completing and delivering any such
form or amendment with respect to it and such Lender advises the Borrower and
the Administrative Agent that it is not capable of receiving payments without
any deduction or withholding of United States federal income tax.

 
38 

--------------------------------------------------------------------------------

 

(e)          For any period during which a Non-U.S. Lender has failed to provide
the Borrower with an appropriate form pursuant to clause (iv) above (unless such
failure is due to a change in treaty, law or regulation, or any change in the
interpretation or administration thereof by any governmental authority,
occurring subsequent to the date on which a form originally was required to be
provided), such Non-U.S. Lender shall not be entitled to indemnification under
this Section 3.5 with respect to Taxes imposed by the United States; provided
that, should a Non-U.S. Lender which is otherwise exempt from or subject to a
reduced rate of withholding tax become subject to Taxes because of its failure
to deliver a form required under clause (iv) above, the Borrower shall take such
steps as such Non-U.S. Lender shall reasonably request to assist such Non-U.S.
Lender to recover such Taxes.


   (f)           Any Lender that is entitled to an exemption from or reduction
of withholding tax with respect to payments under this Agreement or any Note
pursuant to the law of any relevant jurisdiction or any treaty shall deliver to
the Borrower (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law, such properly completed and executed documentation
prescribed by applicable law as will permit such payments to be made without
withholding or at a reduced rate.


3.6                      Lender Statements; Survival of Indemnity.


To the extent reasonably possible and upon the request of the Borrower, each
Lender shall designate an alternate Lending Installation with respect to its
Eurodollar Loans to reduce any liability of the Borrower to such Lender under
Sections 3.1, 3.2 and 3.5 or to avoid the unavailability of Eurodollar Advances
under Section 3.3, so long as such designation is not, in the judgment of such
Lender, disadvantageous to such Lender.  Each Lender or each Issuer, as
applicable, shall deliver a written statement of such Lender or such Issuer to
the Borrower (with a copy to the Administrative Agent) as to any amount due
under Section 3.1, 3.2, 3.4 or 3.5.  Such written statement shall set forth in
reasonable detail the calculations upon which such Lender or such Issuer
determined such amount and shall be final, conclusive and binding on the
Borrower in the absence of manifest error.  Determination of amounts payable
under such Sections in connection with a Eurodollar Loan shall be calculated as
though each Lender funded its Eurodollar Loan through the purchase of a deposit
of the type and maturity corresponding to the deposit used as a reference in
determining the Eurodollar Rate applicable to such Loan, whether in fact that is
the case or not.  Unless otherwise provided herein, the amount specified in the
written statement of any Lender or any Issuer shall be payable on demand after
receipt by the Borrower of such written statement.  The obligations of the
Borrower under Sections 3.1, 3.2, 3.4 and 3.5 shall survive payment of the
Obligations and termination of this Agreement.

 
39 

--------------------------------------------------------------------------------

 





ARTICLE IV


GUARANTY
 
      4.1                      The Guaranty.


The Guarantor hereby guarantees to each Lender, each Issuer, each Affiliate of a
Lender that enters into a Swap Contract with the Borrower, and the
Administrative Agent as hereinafter provided, as primary obligor and not as
surety, the prompt payment of the Obligations in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise) strictly in accordance with the terms
thereof.  The Guarantor hereby further agrees that if any of the Obligations are
not paid in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration, as a mandatory cash collateralization or
otherwise), the Guarantor will promptly pay the same, without any demand or
notice whatsoever, and that in the case of any extension of time of payment or
renewal of any of the Obligations, the same will be promptly paid in full when
due (whether at extended maturity, as a mandatory prepayment, by acceleration,
as a mandatory cash collateralization or otherwise) in accordance with the terms
of such extension or renewal.


Notwithstanding any provision to the contrary contained herein or in any other
of the Loan Documents or Swap Contracts, the obligations of the Guarantor under
this Agreement and the other Loan Documents and the Swap Contracts shall be
limited to an aggregate amount equal to the largest amount that would not render
such obligations subject to avoidance under the federal bankruptcy laws or any
comparable provisions of any applicable state law.


4.2                      Obligations Unconditional.


The obligations of the Guarantor under Section 4.1 are absolute and
unconditional, irrespective of the value, genuineness, validity, regularity or
enforceability of any of the Loan Documents, Swap Contracts, or any other
agreement or instrument referred to therein, or any substitution, release,
impairment or exchange of any other guarantee of or security for any of the
Obligations, and, to the fullest extent permitted by applicable law,
irrespective of any law or regulation or other circumstance whatsoever which
might otherwise constitute a legal or equitable discharge or defense of a surety
or guarantor, it being the intent of this Section 4.2 that the obligations of
the Guarantor hereunder shall be absolute and unconditional under any and all
circumstances.  The Guarantor agrees that it shall have no right of subrogation,
indemnity, reimbursement or contribution against the Borrower for amounts paid
under this Article IV until such time as the Obligations (other than contingent
indemnification obligations that survive the termination of this Agreement) have
been paid in full and the Commitments have expired or terminated.  Without
limiting the generality of the foregoing, it is agreed that, to the fullest
extent permitted by law, the occurrence of any one or more of the following
shall not alter or impair the liability of the Guarantor hereunder, which shall
remain absolute and unconditional as described above:

 
40 

--------------------------------------------------------------------------------

 



(a)           at any time or from time to time, without notice to the Guarantor,
the time for any performance of or compliance with any of the Obligations shall
be extended, or such performance or compliance shall be waived;


(b)           any of the acts mentioned in any of the provisions of any of the
Loan Documents, any Swap Contract between the Borrower and any Lender, or any
Affiliate of a Lender, or any other agreement or instrument referred to in the
Loan Documents or such Swap Contracts shall be done or omitted;


(c)           the maturity of any of the Obligations shall be accelerated, or
any of the Obligations shall be modified, supplemented or amended in any
respect, or any right under any of the Loan Documents, any Swap Contract between
any Loan Party and any Lender, or any Affiliate of a Lender, or any other
agreement or instrument referred to in the Loan Documents or such Swap Contracts
shall be waived or any other guarantee of any of the Obligations or any security
therefor shall be released, impaired or exchanged in whole or in part or
otherwise dealt with; or


(d)           any of the Obligations shall be determined to be void or voidable
(including, without limitation, for the benefit of any creditor of the
Guarantor) or shall be subordinated to the claims of any Person (including,
without limitation, any creditor of the Guarantor).


With respect to its obligations hereunder, the Guarantor hereby expressly waives
diligence, presentment, demand of payment, protest and all notices whatsoever,
and any requirement that the Administrative Agent or any Lender exhaust any
right, power or remedy or proceed against any Person under any of the Loan
Documents, any Swap Contract between any Loan Party and any Lender, or any
Affiliate of a Lender, or any other agreement or instrument referred to in the
Loan Documents or such Swap Contracts or against any other Person under any
other guarantee of, or security for, any of the Obligations.


4.3                      Reinstatement.


The obligations of the Guarantor under this Article IV shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of any Person in respect of the Obligations is rescinded or must be otherwise
restored by any holder of any of the Obligations, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise, and the Guarantor
agrees that it will indemnify the Administrative Agent, the Swing Line Lender,
the Issuers and each Lender on demand for all reasonable costs and expenses
(including, without limitation, the fees, charges and disbursements of counsel)
incurred by the Administrative Agent, the Swing Line Lender, the Issuers or such
Lender in connection with such rescission or restoration, including any such
costs and expenses incurred in defending against any claim alleging that such
payment constituted a preference, fraudulent transfer or similar payment under
any bankruptcy, insolvency or similar law.


4.4                      Certain Additional Waivers.

 
41 

--------------------------------------------------------------------------------

 



The Guarantor agrees that it shall have no right of recourse to security for the
Obligations, except through the exercise of rights of subrogation pursuant to
Section 4.2.


4.5                      Remedies.


The Guarantor agrees that, to the fullest extent permitted by law, as between
the Guarantor, on the one hand, and the Administrative Agent and the Lenders, on
the other hand, the Obligations may be declared to be forthwith due and payable
as provided in Section 9.1 (and shall be deemed to have become automatically due
and payable in the circumstances provided in said Section 9.1) for purposes of
Section 4.1 notwithstanding any stay, injunction or other prohibition preventing
such declaration (or preventing the Obligations from becoming automatically due
and payable) as against any other Person and that, in the event of such
declaration (or the Obligations being deemed to have become automatically due
and payable), the Obligations (whether or not due and payable by any other
Person) shall forthwith become due and payable by the Guarantors for purposes of
Section 4.1.


4.6                      Guarantee of Payment; Continuing Guarantee.


The guarantee in this Article IV is a guaranty of payment and not of collection,
is a continuing guarantee, and shall apply to all Obligations whenever arising.




ARTICLE V


CONDITIONS PRECEDENT


5.1                      Initial Credit Extension.


The Lenders and the Issuers shall not be required to make the initial Credit
Extension hereunder until the Borrower has furnished the Administrative Agent
with (a) all fees required to be paid to the Lenders on the date hereof, (b)
evidence that, prior to or concurrently with the initial Credit Extension
hereunder, all obligations under the Existing Credit Facilities have been paid
in full (other than four letters of credit which amount, in the aggregate, to
$56,673,697 which will be governed by different documentation with the
respective issuers going forward) and all commitments to lend thereunder have
been terminated and (c) all of the following, in form and substance satisfactory
to each Agent and each Lender, and in sufficient copies for each Lender:


(i)         Copies of the certificate of incorporation of the Borrower and the
Guarantor, and together with all amendments, certified by the Secretary or an
Assistant Secretary of the Borrower and the Guarantor, and a certificate of good
standing, certified by the appropriate governmental officer in the jurisdiction
of incorporation of the Borrower and the Guarantor, as well as any other
information that any Lender may request that is required by Section 326 of the
USA PATRIOT ACT or necessary for the Administrative Agent or any Lender to

 
42 

--------------------------------------------------------------------------------

 

verify the identity of the Borrower or the Guarantor as required by Section 326
of the USA PATRIOT ACT.


(ii)        Copies, certified by the Secretary or an Assistant Secretary of each
of the Borrower and the Guarantor attaching the by-laws of the Borrower or
Guarantor, as applicable and the Board of Directors’ resolutions and of
resolutions or actions of any other body authorizing the execution of the Loan
Documents to which the Borrower or Guarantor is a party.


(iii)       An incumbency certificate, executed by the Secretary or an Assistant
Secretary of each of the Borrower and the Guarantor, which shall identify by
name and title and bear the signatures of the Authorized Officers and any other
officers of the Borrower and the Guarantor authorized to sign the Loan Documents
to which the Borrower or the Guarantor is a party, upon which certificate the
Administrative Agent and the Lenders shall be entitled to rely until informed of
any change in writing by the Borrower or the Guarantor.


(iv)       A certificate, signed by the Treasurer or the Chief Financial Officer
of the Borrower, stating that on the initial Borrowing Date no Default or
Unmatured Default has occurred and is continuing and setting forth the
Guarantor’s Moody’s Rating and the S&P Rating as of the Closing Date.


(v)        A written opinion of counsel to the Borrower and the Guarantor,
addressed to the Administrative Agent and the Lenders in a form reasonably
satisfactory to the Administrative Agent and its counsel.


(vi)       Executed counterparts of this Agreement executed by the Borrower, the
Guarantor, the Administrative Agent and each Lender.


(vii)      Any Notes requested by a Lender pursuant to Section 2.13 payable to
the order of each such requesting Lender and the Swing Line Note.


(viii)     If the initial Credit Extension will be the issuance of a Letter of
Credit, a properly completed Letter of Credit Application.


(ix)        Written money transfer instructions, in substantially the form of
Exhibit C, addressed to the Administrative Agent and signed by an Authorized
Officer of the Borrower who has executed and delivered an incumbency certificate
in accordance with the terms hereof, together with such other related money
transfer authorizations as the Administrative Agent may have reasonably
requested.


(x)         Such other documents as any Lender or its counsel may have
reasonably requested.

 
43 

--------------------------------------------------------------------------------

 



5.2                      Each Credit Extension.


The Lenders shall not be required to make any Credit Extension (other than a
Credit Extension that, after giving effect thereto and to the application of the
proceeds thereof, does not increase the aggregate amount of outstanding Credit
Extensions), unless on the date of such Credit Extension:


(i)           No Default or Unmatured Default exists or would result from such
Credit Extension.


(ii)         The representations and warranties contained in Article VI are true
and correct as of the date of such Credit Extension except to the extent any
such representation or warranty is stated to relate solely to an earlier date,
in which case such representation or warranty shall have been true and correct
on and as of such earlier date; provided that this clause (ii) shall not apply
to the representations and warranties set forth in Section 6.5 (as it relates to
clause (i) through (iii) of the definition of “Material Adverse Effect”), clause
(a) of the first sentence of Section 6.7 and the second sentence of Section 6.7
with respect to any borrowing hereunder which is not part of the Initial Credit
Extension.


Each delivery of a Borrowing Notice and each request for the issuance of a
Letter of Credit shall constitute a representation and warranty by the Borrower
that the conditions contained in Sections 5.2(i) and (ii) have been
satisfied.  Any Lender may require delivery of a duly completed compliance
certificate in substantially the form of Exhibit A as a condition to making a
Credit Extension.




ARTICLE VI


REPRESENTATIONS AND WARRANTIES


The Borrower and the Guarantor, as applicable, represent and warrant to the
Lenders that:


6.1                      Existence and Standing.


Each of the Borrower, the Guarantor and their respective Significant
Subsidiaries is a corporation, partnership (in the case of Subsidiaries only) or
limited liability company duly and properly incorporated or organized, as the
case may be, validly existing and (to the extent such concept applies to such
entity) in good standing under the laws of its jurisdiction of incorporation or
organization and has all requisite authority to conduct its business in each
jurisdiction in which its business is conducted.
 

 
44

--------------------------------------------------------------------------------


6.2                      Authorization and Validity.


Each of the Borrower and the Guarantor has the power and authority and legal
right to execute and deliver the Loan Documents and to perform their respective
obligations thereunder.  The execution and delivery by the Borrower and the
Guarantor of the Loan Documents and the performance of their respective
obligations thereunder have been duly authorized by proper corporate
proceedings, and the Loan Documents constitute legal, valid and binding
obligations of each of the Borrower and the Guarantor, as applicable,
enforceable against each of the Borrower and the Guarantor in accordance with
their terms, except as enforceability may be limited by bankruptcy, insolvency
or similar laws affecting the enforcement of creditors’ rights generally.


6.3                      No Conflict; Government Consent.


Neither the execution and delivery by the Borrower or the Guarantor of the Loan
Documents, nor the consummation of the transactions therein contemplated, nor
compliance with the provisions thereof will violate (i) any law, rule,
regulation, order, writ, judgment, injunction, decree or award binding on the
Borrower or the Guarantor or (ii) the Borrower’s or the Guarantor’s articles or
certificate of incorporation or by-laws or (iii) the provisions of any
indenture, instrument or agreement to which the Borrower or the Guarantor is a
party or is subject, or by which it, or its Property, is bound, or conflict with
or constitute a default thereunder, or result in, or require, the creation or
imposition of any Lien in, of or on the Property of the Borrower or the
Guarantor pursuant to the terms of any such indenture, instrument or
agreement.  No order, consent, adjudication, approval, license, authorization,
or validation of, or filing, recording or registration with, or exemption by, or
other action in respect of any governmental or public body or authority, or any
subdivision thereof, which has not been obtained by the Borrower or the
Guarantor, is required to be obtained by the Borrower or the Guarantor in
connection with the execution and delivery of the Loan Documents, the borrowings
under this Agreement, the payment and performance by the Borrower and the
Guarantor of the Obligations or the legality, validity, binding effect or
enforceability of any of the Loan Documents.


6.4                      Financial Statements.


The March 31, 2008 and June 30, 2008 consolidated financial statements of the
Guarantor and its Subsidiaries heretofore delivered to the Lenders were prepared
in accordance with GAAP and fairly present the consolidated financial condition
and operations of the Guarantor and its Subsidiaries at such dates and the
consolidated results of their operations for the periods then ended subject, to
normal year-end adjustments.


6.5                      Material Adverse Change.


Since December 31, 2007, there has been no change in the business, Property,
prospects, condition (financial or otherwise) or results of operations of (i)
the Guarantor

 
45 

--------------------------------------------------------------------------------

 

and its Subsidiaries or (ii) the Borrower and its Subsidiaries, which, in either
case, could reasonably be expected to have a Material Adverse Effect.


6.6                      Taxes.


The Borrower, the Guarantor and its Significant Subsidiaries have filed all
United States federal tax returns and all other material tax returns which are
required to be filed and have paid all taxes due and payable pursuant to said
returns or pursuant to any assessment received by the Borrower, the Guarantor or
any of its Significant Subsidiaries, except such taxes, if any, as are being
contested in good faith and as to which adequate reserves have been provided in
accordance with GAAP and as to which no Lien exists.  No tax liens have been
filed and no material claims are being asserted against the Borrower, the
Guarantor or any Significant Subsidiary with respect to any such taxes.  The
charges, accruals and reserves on the books of the Borrower, the Guarantor and
its Significant Subsidiaries in respect of any taxes or other governmental
charges are adequate.


6.7                      Litigation; etc.


Except as set forth in the Borrower’s and the Guarantor’s ‘34 Act Reports, there
is no litigation, arbitration, governmental investigation, proceeding or inquiry
pending or, to the knowledge of any of their officers, threatened against or
affecting the Borrower, the Guarantor or any of its Subsidiaries which (a) could
reasonably be expected to have a Material Adverse Effect or (b) seeks to
prevent, enjoin or delay the making of any Credit Extension.  Other than any
liability incident to any litigation, arbitration or proceeding which could not
reasonably be expected to have a Material Adverse Effect, each of the Borrower
and the Guarantor has no material contingent obligations not provided for or
disclosed in the financial statements referred to in Section 6.4.


6.8                      ERISA.


Each of the Borrower and the Guarantor and each other member of the Controlled
Group has fulfilled its obligations under the minimum funding standards of ERISA
and the Code with respect to each Plan and is in compliance with the presently
applicable provisions of ERISA and the Code with respect to each Plan, except to
the extent that noncompliance, individually or in the aggregate, has not
resulted in and could not reasonably be expected to result in a Material Adverse
Effect.  Neither the Borrower, nor  the Guarantor nor any other member of the
Controlled Group has (i) sought a waiver of the minimum funding standard under
Section 412 of the Code in respect of any Plan, (ii) failed to make any required
contribution or payment to any Plan or Multiemployer Plan, or made any amendment
to any Plan which has resulted or could result in the imposition of a Lien or
the posting of a bond or other security under ERISA or the Code or (iii)
incurred any liability under Title IV of ERISA other than a liability to the
PBGC for premiums under Section 4007 of ERISA.

 
46 

--------------------------------------------------------------------------------

 



6.9                      Accuracy of Information.


No information, exhibit or report furnished by the Borrower, the Guarantor or
any of its Subsidiaries to the Administrative Agent or to any Lender in
connection with the negotiation of, or compliance with, the Loan Documents
contained any material misstatement of fact or omitted to state a material fact
or any fact necessary to make the statements contained therein not misleading.


6.10                     Regulation U.


Neither the Borrower nor the Guarantor is not engaged and will not engage,
principally or as one of its important activities, in the business of purchasing
or carrying margin stock (as defined in Regulation U), or extending credit for
the purpose of purchasing or carrying margin stock.  Margin stock constitutes
less than 25% of the value of those assets of the Borrower and its Subsidiaries
which are subject to any limitation on sale, pledge or other restriction
hereunder, and constitutes less than 25% of the value of those assets of the
Guarantor and its Subsidiaries which are subject to any limitation on sale,
pledge or other restriction hereunder.


6.11                      Material Agreements.


Neither the Borrower, nor the Guarantor nor any Subsidiary is a party to any
agreement or instrument or subject to any charter or other corporate restriction
which is reasonably likely to have a Material Adverse Effect.  Neither the
Borrower, nor the Guarantor nor any Subsidiary is in default in the performance,
observance or fulfillment of any of the obligations, covenants or conditions
contained in any agreement to which it is a party, which default could
reasonably be expected to have a Material Adverse Effect.


6.12                      Compliance With Laws.


The Borrower, the Guarantor and its Subsidiaries have complied with all
applicable statutes, rules, regulations, orders and restrictions of any domestic
or foreign government or any instrumentality or agency thereof having
jurisdiction over the conduct of their respective businesses or the ownership of
their respective Property except for any failure to comply with any of the
foregoing which could not reasonably be expected to have a Material Adverse
Effect.


6.13                      Ownership of Properties.


On the date of this Agreement, the Borrower, the Guarantor and its Significant
Subsidiaries will have good title, free of all Liens other than those permitted
by Section 6.12, to all of the Property and assets reflected in the Guarantor’s
most recent consolidated financial statements provided to the Administrative
Agent as owned by the Guarantor and its Subsidiaries.

 
47 

--------------------------------------------------------------------------------

 



6.14                      Plan Assets; Prohibited Transactions.


To each of the Borrower’s and the Guarantor’s knowledge, neither the Borrower
nor the Guarantor is an entity deemed to hold “plan assets” within the meaning
of 29 C.F.R. § 2510.3-101 of another entity’s employee benefit plan (as defined
in Section 3(3) of ERISA) which is subject to Title I of ERISA or any plan
(within the meaning of Section 4975 of the Code), and neither the execution of
this Agreement nor the making of Loans hereunder gives rise to a prohibited
transaction within the meaning of Section 406 of ERISA or Section 4975 of the
Code.


6.15                      Environmental Matters.


Except as set forth in the Borrower’s and the Guarantor’s ‘34 Act Reports, there
are no known risks and liabilities accruing to the Borrower, the Guarantor or
any of its Subsidiaries due to Environmental Laws that could reasonably be
expected to have a Material Adverse Effect.


6.16                      Investment Company Act.


Neither the Borrower, nor the Guarantor nor any Subsidiary is or is required to
be registered as an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.


6.17                      Pari Passu Indebtedness.


The Indebtedness under the Loan Documents ranks at least pari passu with (a) all
other unsecured Indebtedness of the Borrower and (b) all other unsecured
Indebtedness of the Guarantor.


6.18                      Solvency.


As of the date hereof and after giving effect to the consummation of the
transactions contemplated by the Loan Documents, the Borrower, the Guarantor and
each Significant Subsidiary is solvent.  For purposes of the preceding sentence,
solvent means (a) the fair saleable value (on a going concern basis) of the
Borrower’s assets, the  Guarantor’s assets or a Significant Subsidiary’s assets,
as applicable, exceed its liabilities, contingent or otherwise, fairly valued,
(b) such Person will be able to pay its debts as they become due and (c) such
Person will not be left with unreasonably small capital as is necessary to
satisfy all of its current and reasonably anticipated obligations giving due
consideration to the prevailing practice in the industry in which such Person is
engaged.  In computing the amount of contingent liabilities at any time, it is
intended that such liabilities will be computed at the amount which, in light of
all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured
liability.  Neither the Borrower nor the Guarantor is entering into the Loan
Documents with the actual intent to hinder, delay or defraud its current or
future creditors, nor does the Borrower or the Guarantor intend to or

 
48 

--------------------------------------------------------------------------------

 

believe that it will incur, as a result of entering into this Agreement and the
other Loan Documents, debts beyond its ability to repay.


6.19                      No Default.


(a)           Neither the Borrower, nor the Guarantor nor any Subsidiary is in
default under or with respect to any contractual obligation that could
reasonably be expected to have a Material Adverse Effect.


(b)           No Default has occurred and is continuing.




ARTICLE VII


COVENANTS


During the term of this Agreement, unless the Required Lenders shall otherwise
consent in writing:


7.1                      Financial Reporting.


The Borrower and the Guarantor will maintain, for itself and each Subsidiary, a
system of accounting established and administered in accordance with generally
accepted accounting principles, and furnish to the Lenders, as applicable, the
following:


(a)           Within 90 days after the close of each of the Guarantor’s fiscal
years, an unqualified audit report certified by an independent registered public
accounting firm which is a member of the “Big Four,” prepared in accordance with
GAAP on a consolidated basis for the Guarantor and its Consolidated
Subsidiaries, including balance sheets as of the end of such period and related
statements of income, common shareholders’ equity and cash flows, accompanied by
any management letter prepared by said accountants.


(b)           Within 45 days after the close of the first three quarterly
periods of each of the Guarantor’s fiscal years, for the Guarantor and its
Consolidated Subsidiaries, either (a) consolidated and consolidating unaudited
balance sheets as at the close of each such period and consolidated and
consolidating profit and loss and reconciliation of surplus statements and a
statement of cash flows for the period from the beginning of such fiscal year to
the end of such quarter, all certified by the Chief Accounting Officer or Chief
Financial Officer of the Guarantor or (b) if the Guarantor  is then a
“registrant” within the meaning of Rule 1-01 of Regulation S-X of the SEC and
required to file a report on Form 10-Q with the SEC, a copy of the Guarantor’s
report on Form 10-Q for such quarterly period.

 
49 

--------------------------------------------------------------------------------

 



(c)           Within 120 days after the close of each of the Borrower’s fiscal
years, a FERC Form No. 1 for the Borrower, which FERC Form No. 1 will include
unaudited balance sheets as of the end of such period and related statements of
income, retained earnings, accumulated income and statements of cash flows for
such period.


(d)           Within 75 days after the close of the first three quarterly
periods of each of the Borrower’s fiscal years, a FERC Form No. 3-Q for the
Borrower, which will include unaudited balance sheets as at the close of each
such period and related statements of income, retained earnings and accumulated
comprehensive income and a statement of cash flows for the period from the
beginning of such fiscal year to the end of such quarter, all certified by the
Treasurer or Chief Financial Officer of the Borrower.


(e)           Together with the financial statements required under
Sections 7.1(c) and (d), a compliance certificate in substantially the form of
Exhibit A signed by the Treasurer or Chief Financial Officer of the Borrower
setting forth calculations of the financial covenant contained in Section 7.15
and stating that no Default or Unmatured Default exists, or if any Default or
Unmatured Default exists, stating the nature and status thereof.


(f)           As soon as possible and in any event within 10 days after the
Borrower, the Guarantor or any member of the Controlled Group knows that any
Reportable Event has occurred with respect to any Plan, a statement, signed by
the Treasurer or Chief Financial Officer of the Borrower or the Guarantor, as
applicable, describing said Reportable Event and the action which the Borrower,
the Guarantor or member of the Controlled Group, as applicable, proposes to take
with respect thereto.


(g)           As soon as possible and in any event within two days after receipt
of notice by the Borrower, the Guarantor or any member of the Controlled Group
of the PBGC’s intention to terminate any Plan or to have a trustee appointed to
administer any Plan, a copy of such notice.


(h)           Promptly upon the furnishing thereof to the shareholders of the
Borrower or the Guarantor, copies of all financial statements, reports and proxy
statements so furnished.


(i)           Promptly upon the filing thereof, copies of all registration
statements and annual, quarterly, monthly or other regular reports which the
Borrower or the Guarantor files with the SEC.


(j)           As soon as possible, and in any event within three days after an
Authorized Officer of the Borrower or the Guarantor shall have knowledge
thereof, notice of any change by Moody’s or S&P in the senior unsecured debt
rating of the Borrower or the Guarantor.

 
50 

--------------------------------------------------------------------------------

 



(k)           Such other information (including non-financial information) as
the Administrative Agent or any Lender may from time to time reasonably request.


The statements and reports required to be furnished by the Borrower or the
Guarantor pursuant to clauses (b), (h) and (i) above shall be deemed furnished
for such purpose upon becoming publicly available on the SEC’s EDGAR web page.


The Borrower and the Guarantor hereby acknowledge that (i) the Administrative
Agent and/or BAS will make available to the Lenders and Issuers materials and/or
information provided by or on behalf of the Borrower or the Guarantor hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (ii)
certain of the Lenders may be “public-side” Lenders (i.e., Lenders that do not
wish to receive material non-public information with respect to the Borrower or
its securities) (each, a “Public Lender”).  Each of the Borrower and the
Guarantor hereby agrees that (w) all Borrower Materials that are to be made
available to Public Lenders shall be clearly and conspicuously marked “PUBLIC”
which, at a minimum, shall mean that the word “PUBLIC” shall appear prominently
on the first page thereof; (x) by marking Borrower Materials “PUBLIC,” the
Borrower and the Guarantor shall be deemed to have authorized the Agents, the
Arrangers, the Issuers and the Lenders to treat such Borrower Materials as not
containing any material non-public information with respect to the Borrower or
the Guarantor or its securities for purposes of United States Federal and state
securities laws (provided, however, that to the extent such Borrower Materials
constitute Specified Information, they shall be treated as set forth in Section
10.11(a)); (y) all Borrower Materials marked “PUBLIC” are permitted to be made
available through a portion of the Platform designated “Public Investor;” and
(z) the Administrative Agent and BAS shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Investor.”  Notwithstanding the
foregoing, neither the Borrower nor the Guarantor shall be under any obligation
to mark any Borrower Materials “PUBLIC.”


7.2                      Permits, Etc.


The Borrower and the Guarantor will, and will cause their respective Significant
Subsidiaries to, take all reasonable action to maintain all rights, privileges,
permits, licenses and franchises necessary or desirable in the normal conduct of
its business, except to the extent failure to do so could not reasonably be
expected to have a Material Adverse Effect; and preserve or renew all of its
registered patents, trademarks, trade names and service marks, the
non-preservation of which could reasonably be expected to have a Material
Adverse Effect.

 
51 

--------------------------------------------------------------------------------

 



7.3                      Use of Proceeds.


The Borrower will use the proceeds of the Credit Extensions (i) to repay the
Existing Credit Facilities and (ii) for the general corporate and working
capital purposes of the Borrower and its Subsidiaries, including support for the
Borrower’s commercial paper.  The Borrower will not use any of the proceeds of
the Credit Extensions to purchase or carry any margin stock (as defined in
Regulation U) or to extend credit for the purpose of purchasing or carrying
margin stock.  The Guarantor will not permit margin stock to constitute 25% or
more of the value of those assets of the Guarantor and its Subsidiaries which
are subject to any limitation on sale, pledge or other restriction
hereunder.  The Borrower will not permit margin stock to constitute 25% or more
of the value of those assets of the Borrower and its Subsidiaries which are
subject to any limitation on sale, pledge or other restriction hereunder.


7.4                      Notice of Default.


The Borrower and the Guarantor will, and will cause their respective
Subsidiaries to, give prompt notice in writing to the Administrative Agent and
the Lenders of the occurrence of any Default or Unmatured Default and of any
other development, financial or otherwise, which could reasonably be expected to
have a Material Adverse Effect.


7.5                      Conduct of Business.


The Borrower and the Guarantor will, and will cause their respective Significant
Subsidiaries to, carry on and conduct its business in substantially the same
manner and in substantially the same fields of enterprise as it is presently
conducted and do all things necessary to remain duly incorporated or organized,
validly existing and (to the extent such concept applies to such entity) in good
standing as a domestic corporation, partnership or limited liability company in
its jurisdiction of incorporation or organization, as the case may be, and
maintain all requisite authority to conduct its business in each jurisdiction in
which its business is conducted.


7.6                      Taxes.


The Borrower and the Guarantor will, and will cause their respecitve Significant
Subsidiaries to, timely file United States federal and applicable foreign, state
and local tax returns required by law and pay when due all taxes, assessments
and governmental charges and levies upon it or its income, profits or Property,
except those which are being contested in good faith by appropriate proceedings
and with respect to which adequate reserves have been set aside in accordance
with GAAP.


7.7                      Insurance.


The Borrower and the Guarantor will, and will cause their respective Significant
Subsidiaries to, maintain with financially sound and reputable insurance
companies that

 
52 

--------------------------------------------------------------------------------

 

are not Affiliates of the Guarantor or its Subsidiaries (other than any captive
insurance company) insurance on all their Properties and business against loss
or damage of the kinds customarily insured against by Persons engaged in the
same or similar business, of such types and in such amounts as are customarily
carried under similar circumstances by such other Persons, and the Borrower and
the Guarantor will furnish to any Lender upon request full information as to the
insurance carried.  Such insurance may be subject to co-insurance, deductibility
or similar clauses which, in effect, result in self-insurance of certain losses;
provided that such self-insurance is in accord with the customary industry
practices for Persons in the same or similar businesses and adequate insurance
reserves are maintained in connection with such self-insurance to the extent
required by GAAP.


7.8                     Compliance with Laws.


The Borrower and the Guarantor will, and will cause their respective Significant
Subsidiaries to, comply with all laws, rules, regulations, orders, writs,
judgments, injunctions, decrees or awards to which it may be subject including
all Environmental Laws, the failure to comply with which could reasonably be
expected to have a Material Adverse Effect.


7.9                      Maintenance of Properties; Books of Record.


The Borrower and the Guarantor will, and will cause their respective Significant
Subsidiaries to, (i) do all things necessary to maintain, preserve, protect and
keep its Property in good repair, working order and condition, and make all
necessary and proper repairs, renewals and replacements so that its business
carried on in connection therewith may be properly conducted at all times and
(ii) keep proper books of record and account, in which full and correct entries
shall be made of all material financial transactions and the assets and business
of the Guarantor and each Significant Subsidiary in accordance with GAAP;
provided that nothing in this Section shall prevent the Borrower, the Guarantor
or any Significant Subsidiary from discontinuing the operation or maintenance of
any of its Property or equipment if such discontinuance is, in the judgment of
such Person, desirable in the conduct of its business.


7.10                      Inspection.


The Borrower and the Guarantor will, and if a Default or Unmatured Default
exists, will cause each of their respective Subsidiaries to, permit the
Administrative Agent and the Lenders, by their respective representatives and
agents, to inspect any of the Property, books and financial records of such
Person, to examine and make copies of the books of accounts and other financial
records of such Person, and to discuss the affairs, finances and accounts of
such Person with, and to be advised as to the same by, such Person’s officers at
such reasonable times and intervals as the Administrative Agent or any Lender
may designate.  After the occurrence and during the continuance of a Default,
any such inspection shall be at the Borrower’s expense; at all other times, the
Borrower shall not be liable to pay the expenses of the Administrative Agent or
any Lender in connection with such inspections.

 
53 

--------------------------------------------------------------------------------

 



7.11                      Consolidations, Mergers and Sale of Assets.


The Borrower and the Guarantor will not, nor will they permit any of their
respective Significant Subsidiaries (other than any Project Finance Subsidiary)
to, sell, lease, transfer, or otherwise dispose of all or substantially all of
its assets (whether by a single transaction or a number of related transactions
and whether at one time or over a period of time) or consolidate with or merge
into any Person or permit any Person to merge into it, except


(a)          A Wholly-Owned Subsidiary may be merged into the Borrower, and a
Wholly-Owned Subsidiary (other than the Borrower) may be merged into the
Guarantor.


(b)           Any Significant Subsidiary may sell all or substantially all of
its assets to, or consolidate or merge into, another Significant Subsidiary;
provided that, immediately before and after such merger, consolidation or sale,
no Default or Unmatured Default shall exist.


(c)           The Borrower and KCPL may sell or transfer accounts receivable
pursuant to one or more securitization transactions.


(d)           The Borrower may sell all or substantially all of its assets to,
or consolidate with or merge into, any other corporation, or permit another
corporation to merge into it; provided that (i) the surviving corporation, if
such surviving corporation is not the Borrower, or the transferee corporation in
the case of a sale of all or substantially all of the Borrower’s assets (A)
shall be a corporation organized and existing under the laws of the United
States of America or a state thereof or the District of Columbia, (B) shall
expressly assume in a writing satisfactory to the Administrative Agent the due
and punctual payment of the Obligations and the due and punctual performance of
and compliance with all of the terms of this Agreement and the other Loan
Documents to be performed or complied with by the Borrower and (C) shall deliver
all documents required to be delivered pursuant to Sections 5.1(i), (ii), (iii)
and (v), (ii) immediately before and after such merger, consolidation or sale,
there shall not exist any Default or Unmatured Default and (iii) the surviving
corporation of such merger or consolidation, or the transferee corporation of
the assets of the Borrower, as applicable, has, both immediately before and
after such merger, consolidation or sale, a Moody’s Rating of Baa3 or better or
an S&P Rating of BBB- or better.


(e)           The Guarantor may sell all or substantially all of its assets to,
or consolidate with or merge into, any other corporation, or permit another
corporation to merge into it; provided that (i) the surviving corporation, if
such surviving corporation is not the Guarantor, or the transferee corporation
in the case of a sale of all or substantially all of the Guarantor’s assets (A)
shall be a corporation organized and existing under the laws of the United
States of America

 
54 

--------------------------------------------------------------------------------

 
 
or a state thereof or the District of Columbia, (B) shall expressly assume in a
writing satisfactory to the Administrative Agent the due and punctual payment of
the Obligations and the due and punctual performance of and compliance with all
of the terms of this Agreement and the other Loan Documents to be performed or
complied with by the Guarantor and (C) shall deliver all documents required to
be delivered pursuant to Sections 5.1(i), (ii), (iii) and (v), (ii) immediately
before and after such merger, consolidation or sale, there shall not exist any
Default or Unmatured Default and (iii) the surviving corporation of such merger
or consolidation, or the transferee corporation of the assets of the Guarantor,
as applicable, has, both immediately before and after such merger, consolidation
or sale, a Moody’s Rating of Baa3 or better or an S&P Rating of BBB- or better


Notwithstanding the foregoing, the Borrower, the Guarantor and its Consolidated
Subsidiaries (excluding Project Finance Subsidiaries) will not convey, transfer,
lease or otherwise dispose of (whether in one transaction or a series of
transactions, but excluding (i) sales of inventory in the ordinary course of
business, (ii) transactions permitted by clauses (a) through (e) above and (iii)
transfers by KCPL of assets related to, or ownership interests in, Iatan 2 to
co-owners of Iatan 2 pursuant to the co-ownership, co-operating or other similar
agreements of the co-owners of Iatan 2) more than 20% of the aggregate book
value of the assets of the Guarantor and its Consolidated Subsidiaries
(excluding Project Finance Subsidiaries) as calculated as of the end of the most
recent fiscal quarter.


7.12                      Liens.


The Borrower and the Guarantor will not, nor will they permit any of their
respective Significant Subsidiaries (other than any Project Finance Subsidiary)
to, create, incur, or suffer to exist any Lien in, of or on the Property of the
Borrower, the Guarantor or any of its Significant Subsidiaries (other than any
Project Finance Subsidiary),  except:


(a)           Liens for taxes, assessments or governmental charges or levies on
its Property if the same shall not at the time be delinquent or thereafter can
be paid without penalty, or are being contested in good faith and by appropriate
proceedings and for which adequate reserves in accordance with GAAP shall have
been set aside on its books.


(b)           Liens imposed by law, such as carriers’, warehousemen’s,
mechanics’ and landlords’ liens and other similar liens arising in the ordinary
course of business which secure payment of obligations not more than 60 days
past due or which are being contested in good faith by appropriate proceedings
and for which adequate reserves shall have been set aside on its books.


(c)           Liens arising out of pledges or deposits in the ordinary course of
business under worker’s compensation laws, unemployment insurance, old age
pensions, or other social security or retirement benefits, or similar
legislation, other than any Lien imposed under ERISA.

 
55 

--------------------------------------------------------------------------------

 



(d)           Liens incidental to the normal conduct of the Borrower, the
Guarantor or any of their respective Significant Subsidiaries or the ownership
or leasing of its Property or the conduct of the ordinary course of its
business, including (i) zoning restrictions, easements, building restrictions,
rights of way, reservations, restrictions on the use of real property and such
other encumbrances or charges against real property as are of a nature generally
existing with respect to properties of a similar character and which are not
substantial in amount and do not in any material way affect the marketability of
the same, (ii) rights of lessees and lessors under leases, (iii) rights of
collecting banks having rights of setoff, revocation, refund or chargeback with
respect to money or instruments of the Borrower, the Guarantor or any of their
respective Significant Subsidiaries on deposit with or in the possession of such
banks, (iv) Liens or deposits to secure the performance of statutory
obligations, tenders, bids, contracts, leases, progress payments, performance or
return-of-money bonds, surety and appeal bonds, performance or other similar
bonds, letters of credit, or other obligations of a similar nature incurred in
the ordinary course of business, and (v) Liens required by any contract or
statute in order to permit the Borrower, the Guarantor or any of their
respective Significant Subsidiaries to perform any contract or subcontract made
by it with or pursuant to the requirements of a governmental entity, in each
case which are not incurred in connection with the borrowing of money, the
obtaining of advances of credit or the payment of the deferred purchase price of
Property and which do not in the aggregate impair the use of Property in the
operation of the business of the Borrower, the Guarantor and their respective
Significant Subsidiaries taken as a whole.


(e)           Liens arising under the General Mortgage Indenture and Deed of
Trust dated December 1, 1986 from KCPL to UMB, N.A., or Liens arising under the
Indenture of Mortgage and Deed of Trust dated April 1, 1946, from St. Joseph
Light & Power Company to Harris Trust and Savings Bank and Bartlett Boder, as
trustees.


(f)           Liens on the Property of the Borrower, the Guarantor or KCPL
existing on the date hereof and any renewal or extension thereof; provided, that
the Property covered thereby is not increased and any renewal or extension of
the obligations secured or benefitted thereby is permitted by this Agreement.


(g)           Judgment Liens which secure payment of legal obligations that
would not constitute a Default under Section 8.9.


(h)           Liens on Property acquired by the Borrower, the Guarantor or a
Significant Subsidiary of either of the Borrower or the Guarantor after the date
hereof, existing on such Property at the time of acquisition thereof (and not
created in anticipation thereof); provided that in any such case no such Lien
shall extend to or cover any other Property of the Borrower, the Guarantor or
such Significant Subsidiary, as the case may be.

 
56 

--------------------------------------------------------------------------------

 



(i)           Liens on the Property, revenues and/or assets of any Person that
exist at the time such Person becomes a Significant Subsidiary and the
continuation of such Liens in connection with any refinancing or restructuring
of the obligations secured by such Liens.


(j)           Liens on Property securing Indebtedness incurred or assumed at the
time of, or within 12 months after, the acquisition of such Property for the
purpose of financing all or any part of the cost of acquiring such Property;
provided that (i) such Lien attaches to such Property concurrently with or
within 12 months after the acquisition thereof, (ii) such Lien attaches solely
to the Property so acquired in such transaction and (iii) the principal amount
of the Indebtedness secured thereby does not exceed the cost or fair market
value determined at the date of incurrence, whichever is lower, of the Property
being acquired on the date of acquisition.


(k)           Liens on any improvements to Property securing Indebtedness
incurred to provide funds for all or part of the cost of such improvements in a
principal amount not exceeding the cost of construction of such improvements and
incurred within 12 months after completion of such improvements or construction,
provided that such Liens do not extend to or cover any property of the Borrower,
the Guarantor or any Significant Subsidiary other than such improvements.


(l)           Liens to government entities granted to secure pollution control
or industrial revenue bond financings, which Liens in each financing transaction
cover only Property the acquisition or construction of which was financed by
such financings and Property related thereto.


(m)          Liens on or over gas, oil, coal, fissionable material, or other
fuel or fuel products as security for any obligations incurred by such Person
(or any special purpose entity formed by such Person) for the sole purpose of
financing the acquisition or storage of such fuel or fuel products or, with
respect to nuclear fuel, the processing, reprocessing, sorting, storage and
disposal thereof.


(n)           (i) Liens on (including Liens arising out of the sale of) accounts
receivable and/or contracts which will give rise to accounts receivable of the
Borrower or KCPL and (ii) Liens on (including Liens arising out of the sale of)
accounts receivable and/or contracts (other than those described in the
foregoing clause (i)) which will give rise to accounts receivable of the
Borrower or any other Subsidiary of the Guarantor in an aggregate amount not at
any time exceeding $10,000,000.
 
          (o)        Liens on Property or assets of a Significant Subsidiary
securing obligations owing to the Borrower, the Guarantor or any Significant
Subsidiary (other than a Project Finance Subsidiary).

 
57 

--------------------------------------------------------------------------------

 



(p)           Liens on the stock or other equity interests of any Project
Finance Subsidiary to secure obligations of such Project Finance Subsidiary
(provided that the agreement under which any such Lien is created shall
expressly state that it is non-recourse to the pledgor).


(q)           Liens on Property of KCPL or the Borrower arising in connection
with utility co-ownership, co-operating and similar agreements that are
consistent with the utilities business and ancillary operations.


(r)           Liens on assets held by entities which are required to be included
in the Guarantor’s or the Borrower’s consolidated financial statements solely as
a result of the application of Financial Accounting Standards Board
Interpretation No. 46R, as it may be amended or supplemented.


(s)           Liens securing Swap Contracts permitted to be incurred under this
Agreement.


(t)           Liens securing any extension, renewal, replacement or refinancing
of Indebtedness secured by any Lien referred to in the foregoing clauses (h),
(i), (j), (k), (l), (m) and (q); provided that (A) such new Lien shall be
limited to all or part of the same Property that secured the original Lien (plus
improvements on such Property) and (B) the amount secured by such Lien at such
time is not increased to any amount greater than the amount outstanding at the
time of such renewal, replacement or refinancing.


(u)           Liens which would otherwise not be permitted by clauses (a)
through (t) securing additional Indebtedness of the Borrower, the Guarantor or a
Significant Subsidiary (other than a Project Finance Subsidiary); provided that
after giving effect thereto the aggregate unpaid principal amount of
Indebtedness (including Capitalized Lease Obligations) of the Guarantor and its
Significant Subsidiaries (other than a Project Finance Subsidiary) (including
prepayment premiums and penalties) secured by Liens permitted by this clause (u)
shall not exceed the greater of (i) $50,000,000 and (ii) 10% of Consolidated
Tangible Net Worth.


7.13                      Affiliates.


Except to the extent required by applicable law with respect to transactions
among the Guarantor and its Subsidiaries (excluding any Project Finance
Subsidiary), the Borrower and the Guarantor will not, and will not permit any
Subsidiary  (other than any Project Finance Subsidiary) to, enter into any
transaction (including the purchase or sale of any Property or service) with, or
make any payment or transfer to, any Affiliate except in the ordinary course of
business and pursuant to the reasonable requirements of the Guarantor’s or such
Subsidiary’s business and upon fair and reasonable terms no less

 
58 

--------------------------------------------------------------------------------

 

favorable to the Guarantor or such Subsidiary than the Guarantor or such
Subsidiary would obtain in a comparable arms-length transaction.


7.14                      ERISA.


The Borrower and the Guarantor will not, nor will they permit any Significant
Subsidiary to, (i) voluntarily terminate any Plan, so as to result in any
material liability of the Borrower, the Guarantor or any Significant Subsidiary
to the PBGC or (ii) enter into any Prohibited Transaction (as defined in Section
4975 of the Code and in Section 406 of ERISA) involving any Plan which results
in any liability of the Borrower, the Guarantor or any Significant Subsidiary
that could reasonably be expected, individually or in the aggregate, to cause a
Material Adverse Effect or (iii) cause any occurrence of any Reportable Event
which results in any liability of the Borrower, the Guarantor or any Significant
Subsidiary to the PBGC that could reasonably be expected, individually or in the
aggregate, to cause a Material Adverse Effect or (iv) allow or suffer to exist
any other event or condition known to the Borrower which results in any material
liability of the Borrower, the Guarantor or any Significant Subsidiary to the
PBGC.


7.15                      Total Indebtedness to Total Capitalization.


The Borrower shall at all times cause the ratio of (i) Total Indebtedness to
(ii) Total Capitalization to be less than or equal to 0.65 to 1.0.


7.16                      Restrictions on Subsidiary Dividends.


The Borrower and the Guarantor will not, nor will they permit any Significant
Subsidiary (other than any Project Finance Subsidiary) to, be a party to any
agreement prohibiting or restricting the ability of such Significant Subsidiary
to declare or pay dividends to the Borrower or the Guarantor; provided, that the
foregoing provisions of this Section 7.16 shall not prohibit the Guarantor or
any Significant Subsidiary from entering into any debt instrument containing a
total debt to capitalization covenant.


7.17                      Organization Documents.


The Borrower, the Guarantor and its Subsidiaries shall not amend, modify or
change its Organization Documents in a manner materially adverse to the Lenders.




ARTICLE VIII


DEFAULTS


The occurrence of any one or more of the following events shall constitute a
Default:

 
59 

--------------------------------------------------------------------------------

 





8.1                      Any representation or warranty made or deemed made by
or on behalf of the Borrower or the Guarantor to the Lenders or the
Administrative Agent under or in connection with this Agreement, any Loan, or
any certificate or information delivered in connection with this Agreement or
any other Loan Document shall be materially false on the date as of which made.


8.2                      Nonpayment of principal of any Loan when due,
nonpayment of any Reimbursement Obligations within one Business Day after the
same becomes due, or nonpayment of interest upon any Loan or of any fee or other
obligation under any of the Loan Documents within three Business Days after the
same becomes due.
 
        8.3                     The breach by the Borrower or the Guarantor of
any of the terms or provisions of Section 7.3, 7.4, 7.10 (with respect to the
Borrower, the Guarantor and their respective Significant Subsidiaries only),
7.11, 7.12, 7.13, 7.14, 7.15 or 7.16.


8.4                      The breach by the Borrower or the Guarantor (other than
a breach which constitutes a Default under another Section of this Article VIII)
of any of the terms or provisions of this Agreement which is not remedied within
30 days after the earlier of (a) the Borrower or the Guarantor becoming aware of
such breach and (b) receipt by the Borrower or the Guarantor of written notice
from the Administrative Agent or any Lender; provided that if such breach is
capable of cure but (i) cannot be cured by payment of money and (ii) cannot be
cured by diligent efforts within such 30-day period, but such diligent efforts
shall be properly commenced within such 30-day period and the Borrower or the
Guarantor is diligently pursuing, and shall continue to pursue diligently,
remedy of such failure, the cure period shall be extended for an additional 90
days, but in no event beyond the Facility Termination Date.


8.5                      Failure of the Borrower, the Guarantor or any of its
Significant Subsidiaries to pay when due any Indebtedness aggregating in excess
of $25,000,000 (“Material Indebtedness”); or the default by the Borrower, the
Guarantor or any of its Significant Subsidiaries in the performance of any term,
provision or condition contained in any agreement under which any such Material
Indebtedness was created or is governed, or any other event shall occur or
condition exist, the effect of which default or event is to cause, or to permit
the holder or holders of such Material Indebtedness to cause, such Material
Indebtedness to become due prior to its stated maturity; or any Material
Indebtedness of the Borrower, the Guarantor or any of its Significant
Subsidiaries shall be declared to be due and payable or required to be prepaid
or repurchased (other than by a regularly scheduled payment) prior to the stated
maturity thereof; or the Borrower, the Guarantor or any of its Significant
Subsidiaries shall not pay, or admit in writing its inability to pay, its debts
generally as they become due.


8.6                      The Borrower, the Guarantor or any of its Significant
Subsidiaries shall (i) have an order for relief entered with respect to it under
the Federal bankruptcy laws as now or hereafter in effect, (ii) make an
assignment for the benefit of creditors, (iii) apply for, seek, consent to, or
acquiesce in, the appointment of a receiver, custodian, trustee,

 
60 

--------------------------------------------------------------------------------

 

examiner, liquidator or similar official for it or any Substantial Portion of
its Property, (iv) institute any proceeding seeking an order for relief under
the Federal bankruptcy laws as now or hereafter in effect or seeking to
adjudicate it a bankrupt or insolvent, or seeking dissolution, winding up,
liquidation, reorganization, arrangement, adjustment or composition of it or its
debts under any law relating to bankruptcy, insolvency or reorganization or
relief of debtors or fail to file an answer or other pleading denying the
material allegations of any such proceeding filed against it, (v) take any
corporate, partnership or limited liability company action to authorize or
effect any of the foregoing actions set forth in this Section 8.6 or (vi) fail
to contest in good faith any appointment or proceeding described in Section 8.7.


8.7                     Without the application, approval or consent of the
Borrower, the Guarantor or any of its Subsidiaries, a receiver, trustee,
examiner, liquidator or similar official shall be appointed for the Borrower,
the Guarantor or any of its Subsidiaries or any Substantial Portion of its
Property, or a proceeding described in Section 8.6(iv) shall be instituted
against the Borrower, the Guarantor or any of its Subsidiaries and such
appointment continues undischarged or such proceeding continues undismissed or
unstayed for a period of 30 consecutive days.


8.8                      Any court, government or governmental agency shall
condemn, seize or otherwise appropriate, or take custody or control of, all or
any portion of the Property of the Borrower, the Guarantor and its Subsidiaries
which, when taken together with all other Property of the Borrower, the
Guarantor and its Subsidiaries so condemned, seized, appropriated, or taken
custody or control of, during the twelve-month period ending with the month in
which any such action occurs, constitutes a Substantial Portion.


8.9                      The Borrower, the Guarantor or any of its Significant
Subsidiaries shall fail within 30 days to pay, bond or otherwise discharge (i)
any judgment or order for the payment of money in excess of $25,000,000 (either
singly or in the aggregate with other such judgments) or (ii) any non-monetary
final judgment that has, or could reasonably be expected to have, a Material
Adverse Effect, in either case which is not stayed on appeal or otherwise being
appropriately contested in good faith.


8.10                      A Change of Control shall occur.


8.11                      A Reportable Event shall have occurred with respect to
a Plan which could reasonably be expected to have a Material Adverse Effect and,
30 days after notice thereof shall have been given to the Borrower or the
Guarantor by the Administrative Agent or any Lender, such Reportable Event shall
still exist.


8.12                      Any authorization or approval or other action by any
governmental authority or regulatory body required for the execution, delivery
or performance of this Agreement or any other Loan Document by the Borrower or
the Guarantor shall fail to have been obtained or be terminated, revoked or
rescinded or shall otherwise no longer be in full force and effect, and such
occurrence shall (i) adversely affect the

 
61 

--------------------------------------------------------------------------------

 

enforceability of the Loan Documents against the Borrower or the Guarantor and
(ii) to the extent that such occurrence can be cured, shall continue for five
days.




ARTICLE IX


ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES


9.1                      Acceleration; Letter of Credit Account.


(a)           If any Default described in Section 8.6 or 8.7 occurs with respect
to the Borrower or the Guarantor, the obligations of the Lenders to make Loans
hereunder, the obligation and power of the Issuers to issue Letters of Credit
and Swing Line Lender to make Swing Line Loans and shall automatically terminate
and the Obligations shall immediately become due and payable without any
election or action on the part of the Administrative Agent, any Lender or any
Issuer and the Borrower and the Guarantor will be and become thereby
unconditionally obligated, without any further notice, act or demand, to pay to
the Administrative Agent an amount in immediately available funds, which funds
shall be held in the LC Collateral Account, equal to the excess of (i) the
amount of Letter of Credit Obligations at such time over (ii) the amount on
deposit in the LC Collateral Account at such time which is free and clear of all
rights and claims of third parties and has not been applied against the
Obligations (such difference, the “Collateral Shortfall Amount”).  If any other
Default occurs, the Administrative Agent may with the consent, or shall at the
request, of the Required Lenders, (x) terminate or suspend the obligations of
the Lenders to make Loans hereunder and the obligation and power of the Issuers
to issue Letters of Credit, or declare the Obligations to be due and payable, or
both, whereupon the Obligations shall become immediately due and payable,
without presentment, demand, protest or notice of any kind, all of which each of
the Borrower and the Guarantor hereby expressly waives, and (y) upon notice to
the Borrower or the Guarantor and in addition to the continuing right to demand
payment of all amounts payable under this Agreement, make demand on the Borrower
to pay, and the Borrower will, forthwith upon such demand and without any
further notice or act, pay to the Administrative Agent in immediately available
funds the Collateral Shortfall Amount, which funds shall be deposited in the LC
Collateral Account.


If (a) within 30 days after acceleration of the maturity of the Obligations or
termination of the obligations of the Lenders to make Loans hereunder as a
result of any Default (other than any Default as described in Section 8.6 or 8.7
with respect to the Borrower or the Guarantor) and (b) before any judgment or
decree for the payment of the Obligations due shall have been obtained or
entered, the Required Lenders (in their sole discretion) shall so direct, the
Administrative Agent shall, by notice to the Borrower, rescind and annul such
acceleration and/or termination.

 
62 

--------------------------------------------------------------------------------

 



9.2                      Amendments.


Subject to the provisions of this Article IX, the Required Lenders (or the
Administrative Agent with the consent in writing of the Required Lenders) and
the Borrower and the Guarantor may enter into agreements supplemental hereto for
the purpose of adding or modifying any provisions to the Loan Documents or
changing in any manner the rights of the Lenders or the Borrower or the
Guarantor hereunder or waiving any Default hereunder; provided that no such
supplemental agreement shall:


(i)           Extend the final maturity of any Loan or the expiry date of any
Letter of Credit to a date after the Facility Termination Date or forgive all or
any portion of the principal amount thereof, or reduce the rate or extend the
time of payment of interest or fees thereon, without the consent of each Lender
directly affected thereby.


(ii)           Reduce the percentage specified in the definition of Required
Lenders, without the consent of each Lender directly affected thereby.


(iii)          Increase the amount of the Commitment of any Lender without the
consent of such Lender (except as provided for in Section 2.6), or extend the
Facility Termination Date (except as provided for in Section 2.21) or reduce the
amount or extend the payment date for, the mandatory payments required under
Section 2.2, without the consent of each Lender directly affected thereby.


(iv)          Permit the Borrower to assign its rights under this Agreement,
without the consent of each Lender, the Administrative Agent and the Swing Line
Lender


(v)           Amend this Section 9.2 or Section 12.2 or amend any provision
hereof specifying the number or percentage of Lenders required to waive, amend
or modify any rights hereunder or make any determination or grant any consent
hereunder or otherwise amend the ratable treatment of the Lenders hereunder,
without the consent of each Lender directly affected thereby.


(vi)          Release any funds from the LC Collateral Account, except to the
extent such release is expressly permitted hereunder without the consent of each
Lender directly affected thereby.


(vii)           Release the Guarantor from its obligations under this Agreement
without the consent of each Lender.


No amendment of any provision of this Agreement relating to the Administrative
Agent shall be effective without the written consent of the Administrative
Agent, no amendment of any provision of this Agreement relating to any Issuer
shall be effective without the written consent of such Issuer and no amendment
of any provision of this Agreement relating to the Swing Line Lender shall be
effective without the written

 
63 

--------------------------------------------------------------------------------

 

consent of the Swing Line Lender.  The Administrative Agent may waive payment of
the fee required under Section 13.1(b) without obtaining the consent of any
other party to this Agreement.


9.3                      Preservation of Rights.


No delay or omission of the Lenders, the Swing Line Lender, the Issuers or the
Administrative Agent to exercise any right under the Loan Documents shall impair
such right or be construed to be a waiver of any Default or an acquiescence
therein, and the making of a Credit Extension notwithstanding the existence of a
Default or the inability of the Borrower to satisfy the conditions precedent to
such Credit Extension shall not constitute any waiver or acquiescence.  Any
single or partial exercise of any such right shall not preclude other or further
exercise thereof or the exercise of any other right, and no waiver, amendment or
other variation of the terms, conditions or provisions of the Loan Documents
whatsoever shall be valid unless in writing signed by the Lenders required
pursuant to Section 9.2, and then only to the extent in such writing
specifically set forth.  All remedies contained in the Loan Documents or by law
afforded shall be cumulative and all shall be available to the Administrative
Agent, the Swing Line Lender, the Lenders and the Issuers until the Obligations
have been paid in full.




ARTICLE X


GENERAL PROVISIONS


10.1                      Survival of Representations.


All representations and warranties of the Borrower and the Guarantor contained
in this Agreement shall survive the making of the Credit Extensions herein
contemplated.


10.2                      Governmental Regulation.


Anything contained in this Agreement to the contrary notwithstanding, no Lender
shall be obligated to extend credit to the Borrower in violation of any
limitation or prohibition provided by any applicable statute or regulation.


10.3                      Headings.


Section headings in the Loan Documents are for convenience of reference only,
and shall not govern the interpretation of any of the provisions of the Loan
Documents.


10.4                      Entire Agreement.


The Loan Documents embody the entire agreement and understanding among the
Borrower, the Guarantor, the Administrative Agent, the Swing Line Lender, the
Lenders and the Issuers and supersede all prior agreements and understandings
among the

 
64 

--------------------------------------------------------------------------------

 

Borrower, the Guarantor, the Administrative Agent, the Swing Line Lender, the
Lenders and the Issuers relating to the subject matter thereof.


10.5                      Several Obligations; Benefits of this Agreement.


The respective obligations of the Lenders hereunder are several and not joint
and no Lender shall be the partner or agent of any other (except to the extent
to which the Administrative Agent is authorized to act as such).  The failure of
any Lender to perform any of its obligations hereunder shall not relieve any
other Lender from any of its obligations hereunder.  This Agreement shall not be
construed so as to confer any right or benefit upon any Person other than the
parties to this Agreement and their respective successors and assigns; provided
that the parties hereto expressly agree that each Arranger shall enjoy the
benefits of the provisions of Sections 10.6, 10.10 and 11.7 to the extent
specifically set forth therein and shall have the right to enforce such
provisions on its own behalf and in its own name to the same extent as if it
were a party to this Agreement.


10.6                      Expenses; Indemnification.


(i)           Each of the Borrower and the Guarantor shall reimburse the Agents
and the Arrangers for any reasonable costs and expenses (including fees and
charges of outside counsel for the Agents) paid or incurred by the Agents or the
Arrangers in connection with the preparation, negotiation, execution, delivery,
syndication, distribution (including via the internet), review, amendment,
modification, and administration of the Loan Documents.  Each of the Borrower
and the Guarantor also agrees to reimburse each Agent, each Arranger, the Swing
Line Lender, each Lender and each Issuer for any reasonable costs, internal
charges and expenses (including fees and charges of attorneys for such Agent,
such Arranger, the Swing Line Lender, such Lender and such Issuer, which
attorneys may be employees of such Agent, such Arranger, the Swing Line Lender,
such Lender or such Issuer) paid or incurred by either Agent, either Arranger,
the Swing Line Lender, any Lender or any Issuer in connection with the
collection and enforcement, attempted enforcement, and preservation of rights
and remedies under, any of the Loan Documents (including all such costs and
expenses incurred during any “workout” or restructuring in respect of the
Obligations and during any legal proceeding).


(ii)          Each of the Borrower and the Guarantor hereby further agrees to
indemnify each Agent, each Arranger, each Lender, the Swing Line Lender,  any
Issuer, their respective affiliates and the directors, officers and employees of
the foregoing against all losses, claims, damages, penalties, judgments,
liabilities and expenses (including all expenses of litigation or preparation
therefor whether or not either Agent, either Arranger, the Swing Line Lender,
any Lender or such Issuer or any affiliate is a party thereto) which any of them
may pay or incur arising out of or relating to this Agreement, the other Loan
Documents, the transactions contemplated hereby or the direct or indirect
application or proposed

 
65 

--------------------------------------------------------------------------------

 

application of the proceeds of any Credit Extension hereunder except to the
extent that they are determined in a final non-appealable judgment by a court of
competent jurisdiction to have resulted from the gross negligence or willful
misconduct of the party seeking indemnification.  In the case of any
investigation, litigation or proceeding to which the indemnity in this Section
applies, such indemnity shall be effective whether or not such investigation,
litigation or proceeding is brought by a third party, by the Borrower or the
Guarantor, or by any affiliate of the Borrower or the Guarantor.  The
obligations of the Borrower and the Guarantor under this Section 10.6 shall
survive the payment of the Obligations and termination of this Agreement.


(iii)         To the extent that the Borrower and the Guarantor for any reason
fail to indefeasibly pay any amount required under subsection (i) or (ii) of
this Section to be paid by them to the Administrative Agent (or any sub-agent
thereof), the Swing Line Lender, any Issuer or any Related Party of any of the
foregoing, each Lender severally agrees to pay to the Administrative Agent (or
any such sub-agent), the Swing Line Lender, such Issuer or such Related Party,
as the case may be, such Lender’s Pro Rata Share (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount, provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or any such sub-agent), the Swing
Line Lender, or the Issuers in its capacity as such, or against any Related
Party of any of the foregoing acting for the Administrative Agent (or any such
sub-agent), the Swing Line Lender, or any Issuer in connection with such
capacity.


10.7                      Numbers of Documents.


All statements, notices, closing documents, and requests hereunder shall be
furnished to the Administrative Agent with sufficient counterparts so that the
Administrative Agent may furnish one to each of the Lenders.


10.8                      Accounting.


Except as provided to the contrary herein, all accounting terms used herein
shall be interpreted and all accounting determinations hereunder shall be made
in accordance with GAAP.


10.9                      Severability of Provisions.


Any provision in any Loan Document that is held to be inoperative,
unenforceable, or invalid in any jurisdiction shall, as to that jurisdiction, be
inoperative, unenforceable, or invalid without affecting the remaining
provisions in that jurisdiction or the operation, enforceability, or validity of
that provision in any other jurisdiction, and to this end the provisions of all
Loan Documents are declared to be severable.

 
66 

--------------------------------------------------------------------------------

 



10.10                      Nonliability of Lenders.


The relationship between the Borrower and the Guarantor on the one hand and the
Lenders, the Swing Line Lender, the Issuers and the Agents on the other hand
shall be solely that of borrower/guarantor and lender.  None of either Agent,
either Arranger, the Swing Line Lender, any Lender or any Issuer shall have any
fiduciary responsibilities to the Borrower or the Guarantor.  None of either
Agent, either Arranger, the Swing Line Lender, any Lender or any Issuer
undertakes any responsibility to the Borrower or the Guarantor to review or
inform the Borrower or the Guarantor of any matter in connection with any phase
of the Borrower’s business or operations.  Each of the Borrower and the
Guarantor agrees that none of either Agent, either Arranger, the Swing Line
Lender, any Lender or any Issuer shall have liability to the Borrower or the
Guarantor (whether sounding in tort, contract or otherwise) for losses suffered
by the Borrower or the Guarantor in connection with, arising out of, or in any
way related to, the transactions contemplated and the relationship established
by the Loan Documents, or any act, omission or event occurring in connection
therewith, unless it is determined in a final non-appealable judgment by a court
of competent jurisdiction that such losses resulted from the gross negligence or
willful misconduct of the party from which recovery is sought.  None of either
Agent, either Arranger, the Swing Line Lender, any Lender, any Issuer or any
Related Party of any of the foregoing Persons shall have any liability with
respect to, and each of the Borrower and the Guarantor hereby waives, releases
and agrees not to sue for, any special, indirect, consequential or punitive
damages suffered by the Borrower or the Guarantor in connection with, arising
out of, or in any way related to the Loan Documents or the transactions
contemplated thereby.  None of either Agent, either Arranger, the Swing Line
Lender, any Lender, any Issuer or any Related Party of any of the foregoing
Persons shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby except to the extent such recipient receives such
information due to the gross negligence of the party from which recovery is
sought.


10.11                      Limited Disclosure.


(a)           Neither the Administrative Agent nor any Lender may disclose to
any Person any Specified Information (as defined below) except (i) to its, and
its Affiliates’, officers, employees, agents, accountants, legal counsel,
advisors and other representatives and to any direct or indirect, actual or
prospective counterparty (or such counterparty’s professional advisor) under any
Swap Contract related to Loans outstanding under this Agreement who have a need
to know such Specified Information (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Specified Information and instructed to keep such Specified Information
confidential) or (ii) with the Borrower’s prior consent.  “Specified
Information” means information that the Borrower furnishes to the Administrative
Agent or any Lender that is designated in writing as confidential, but does not
include any such information that is or

 
67 

--------------------------------------------------------------------------------

 

becomes generally available to the public or that is or becomes available to the
Administrative Agent or such Lender from a source other than the Borrower.


(b)           The provisions of clause (a) above shall not apply to Specified
Information (i) that is a matter of general public knowledge or has heretofore
been or is hereafter published in any source generally available to the public,
(ii) that is required to be disclosed by law, regulation or judicial order,
(iii) that is requested by any regulatory body with jurisdiction over the
Administrative Agent or any Lender, or (iv) that is disclosed (A) to legal
counsel, accountants and other professional advisors to such Lender, (B) in
connection with the exercise of any right or remedy hereunder or under any Note
or any suit or other litigation or proceeding relating to this Agreement or any
Note, (C) to a rating agency if required by such agency in connection with a
rating relating to Credit Extensions hereunder or (D) to assignees or
participants or potential assignees or participants who agree to be bound by the
provisions of this Section 10.11.


10.12                      USA PATRIOT ACT NOTIFICATION.


The following notification is provided to the Borrower and the Guarantor
pursuant to Section 326 of the USA Patriot Act of 2001, 31 U.S.C. Section
5318:  IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT.  To
help the government fight the funding of terrorism and money laundering
activities, Federal law requires all financial institutions to obtain, verify
and record information that identifies each person or entity that opens an
account, including any deposit account, treasury management account, loan, other
extension of credit or other financial services product.  What this means for
the Borrower and the Guarantor: When the Borrower or the Guarantor opens an
account, the Lenders will ask for the Borrower’s or the Guarantor’s, as
applicable, name, tax identification number, business address and other
information that will allow the Administrative Agent and the Lenders to identify
the Borrower or the Guarantor, as applicable.  The Administrative Agent and the
Lenders may also ask to see the Borrower’s or the Guarantor’s legal
organizational documents or other identifying documents.


10.13                      Nonreliance.


Each Lender hereby represents that it is not relying on or looking to any margin
stock (as defined in Regulation U of the FRB) for the repayment of the Loans
provided for herein.
 
      10.14                     No Advisory or Fiduciary Responsibility.


In connection with all aspects of each transaction contemplated hereby, each of
the Borrower and the Guarantor acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (i) the credit facility provided for hereunder
and any related arranging or other services in connection therewith (including
in connection with any amendment, waiver or other modification hereof or of any
other Loan Document) are an arm’s-length commercial transaction between the
Borrower and the Guarantor and its

 
68 

--------------------------------------------------------------------------------

 

Affiliates, on the one hand, and the Agents and the Arrangers, on the other
hand, and the Borrower and the Guarantor are capable of evaluating and
understanding and understand and accept the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents (including any
amendment, waiver or other modification hereof or thereof); (ii) in connection
with the process leading to such transaction, each Agent and Arranger is and has
been acting solely as a principal and is not the financial advisor, agent or
fiduciary, for the Borrower or the Guarantor or any of its Affiliates,
stockholders, creditors or employees or any other Person; (iii) no Agent or
Arranger has assumed or will assume an advisory, agency or fiduciary
responsibility in favor of the Borrower or the Guarantor with respect to any of
the transactions contemplated hereby or the process leading thereto, including
with respect to any amendment, waiver or other modification hereof or of any
other Loan Document (irrespective of whether any Agent or Arranger has advised
or is currently advising the Borrower or the Guarantor or any of its Affiliates
on other matters) and no Agent or Arranger has any obligation to the Borrower or
the Guarantor or any of its Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; (iv) the Agents and the Arrangers and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower and the Guarantor and its
Affiliates, and no Agent or Arranger has any obligation to disclose any of such
interests by virtue of any advisory, agency or fiduciary relationship; and (v)
the Agents and the Arrangers have not provided and will not provide any legal,
accounting, regulatory or tax advice with respect to any of the transactions
contemplated hereby (including any amendment, waiver or other modification
hereof or of any other Loan Document) and the Borrower has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate.  Each of the Borrower and the Guarantor hereby waives and releases,
to the fullest extent permitted by law, any claims that it may have against any
Agent and any Arranger with respect to any breach or alleged breach of agency or
fiduciary duty.




ARTICLE XI


THE ADMINISTRATIVE AGENT


11.1                      Appointment and Authority.


Each of the Lenders and the Issuers hereby irrevocably appoints Bank of America
to act on its behalf as the Administrative Agent hereunder and under the other
Loan Documents and authorizes the Administrative Agent to take such actions on
its behalf and to exercise such powers as are delegated to the Administrative
Agent by the terms hereof or thereof, together with such actions and powers as
are reasonably incidental thereto.  The provisions of this Article are solely
for the benefit of the Administrative Agent, the Lenders and the Issuers, and
the Borrower and the Guarantor shall have no rights as a third party beneficiary
of any of such provisions.

 
69 

--------------------------------------------------------------------------------

 



11.2                      Rights as a Lender.


The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity.  Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrower or the Guarantor or any Subsidiary or other Affiliate thereof as if
such Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lenders.
 
        11.3                     Exculpatory Provisions.


The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents.  Without limiting
the generality of the foregoing, the Administrative Agent:


(a)           shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default or Unmatured Default has occurred and is
continuing;


(b)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law; and


(c)           shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or the Guarantor
or any of its Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent or any of its Affiliates in any capacity.


The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 9.1 and 9.2) or (ii) in the absence of its
own gross negligence or willful misconduct.  The Administrative Agent shall be
deemed not to have knowledge of any Default or Unmatured Default unless and
until notice describing such Default or Unmatured Default is given to the
Administrative Agent by the Borrower or the Guarantor, a Lender or an Issuer.

 
70 

--------------------------------------------------------------------------------

 



The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Unmatured Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.


11.4                     Reliance by Administrative Agent.


The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or an Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or such Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or such Issuer prior to the making of such Loan or the issuance of such Letter
of Credit.  The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrower or the Guarantor), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.


11.5                      Delegation of Duties.


The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties.  The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.

 
71 

--------------------------------------------------------------------------------

 



11.6                      Resignation of Administrative Agent.


The Administrative Agent may at any time give notice of its resignation to the
Lenders, the Issuers and the Borrower.  Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States.  If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders and the Issuers, appoint a
successor Administrative Agent meeting the qualifications set forth above;
provided that if the Administrative Agent shall notify the Borrower and the
Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (1) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents and (2) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender and
each Issuer directly, until such time as the Required Lenders appoint a
successor Administrative Agent as provided for above in this Section.  Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section).  The fees payable by
the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor.  After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article and Section 10.6
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as Administrative Agent.


Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as an Issuer and as the Swing Line
Lender.  Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, (a) such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring Issuer and the
Swing Line Lender, (b) the retiring Issuer and the Swing Line Lender shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents, and (c) the successor Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to the retiring Issuer to
effectively assume the obligations of the retiring Issuer with respect to such
Letters of Credit.

 
72 

--------------------------------------------------------------------------------

 



11.7                      Non-Reliance on Administrative Agent and Other
Lenders.


Each Lender, the Swing Line Lender and each Issuer acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender and, the Swing Line Lender
and each Issuer also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.


11.8                     No Other Duties, Etc.


Anything herein to the contrary notwithstanding, none of the Bookrunners or
Arrangers listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, the Swing Line
Lender,  a Lender or an Issuer hereunder.


11.9                      Administrative Agent May File Proofs of Claim.


In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to the Borrower or the Guarantor,  the
Administrative Agent (irrespective of whether the principal of any Loan or L/C
Obligation shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether the Administrative Agent shall have
made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise


(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, Letter of Credit
Obligations and all other Obligations that are owing and unpaid and to file such
other documents as may be necessary or advisable in order to have the claims of
the Lenders, the Swing Line Lender, the Issuers and the Administrative Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Lenders, the Swing Line Lender, the Issuers and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders, the Issuers and the Administrative Agent under Sections
2.5, 2.19(d), and 10.6) allowed in such judicial proceeding; and


(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;


and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender, the Swing

 
73 

--------------------------------------------------------------------------------

 

Line Lender and each Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Swing Line Lender, the Lenders and the Issuers, to
pay to the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Sections
2.5 and 10.6.


Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender, the Swing
Line Lender, or any Issuer any plan of reorganization, arrangement, adjustment
or composition affecting the Obligations or the rights of any Lender or to
authorize the Administrative Agent to vote in respect of the claim of any Lender
in any such proceeding.


ARTICLE XII


SETOFF; RATABLE PAYMENTS


12.1                      Setoff.


In addition to, and without limitation of, any rights of the Lenders under
applicable law, if the Borrower or the Guarantor becomes insolvent, however
evidenced, or any Default occurs, any and all deposits (including all account
balances, whether provisional or final and whether or not collected or
available) and any other Indebtedness at any time held or owing by any Lender,
any Issuer, the Swing Line Lender or any such Affiliate to or for the credit or
account of the Borrower or the Guarantor may be offset and applied toward the
payment of the Obligations owing to such Lender, the Issuer or the Swing Line
Lender whether or not the Obligations, or any part hereof, shall then be due.


12.2                      Ratable Payments.


If any Lender, whether by setoff or otherwise, has payment made to it upon its
Outstanding Credit Exposure (other than payments received pursuant to Section
3.1, 3.2, 3.4 or 3.5 and payments made to any Issuer in respect of Reimbursement
Obligations so long as the Lenders have not funded their participations therein)
in a greater proportion than that received by any other Lender, such Lender
agrees, promptly upon demand, to purchase a portion of the Aggregate Outstanding
Credit Exposure held by the other Lenders so that after such purchase each
Lender will hold its Pro Rata Share of the Aggregate Outstanding Credit
Exposure.  If any Lender, whether in connection with setoff or amounts which
might be subject to setoff or otherwise, receives collateral or other protection
for its Obligations or such amounts which may be subject to setoff, such Lender
agrees, promptly upon demand, to take such action necessary such that all
Lenders share in the benefits of such collateral ratably in accordance with
their respective Pro Rata Shares.  In case any such payment is disturbed by
legal process, or otherwise, appropriate further adjustments shall be made.

 
74 

--------------------------------------------------------------------------------

 





ARTICLE XIII


BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS


13.1                      Successors and Assigns.


(a)           The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent, the Swing Line Lender and each Lender and no Lender
may assign or otherwise transfer any of its rights or obligations hereunder
except (i) to an Eligible Assignee in accordance with the provisions of
subsection (b) of this Section, (ii) by way of participation in accordance with
the provisions of subsection (d) of this Section, or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of subsection (d)
of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void).  Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in subsection (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent, the Issuers and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.


(b)           Any Lender may at any time assign to one or more Eligible
Assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans (including for
purposes of this subsection (b) participations in Letter of Credit Obligations)
at the time owing to it); provided that


(i)           except in the case of an assignment of the entire remaining amount
of the assigning Lender’s Commitment and the Loans at the time owing to it or in
the case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund with respect to a Lender, the aggregate amount of the Commitment (which for
this purpose includes Loans outstanding thereunder) or, if the Commitment is not
then in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment, determined as of the date the Assignment
Agreement with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment Agreement, as of the
Trade Date, shall not be less than $5,000,000 unless each of the Administrative
Agent and, so long as no Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its

 
75 

--------------------------------------------------------------------------------

 

Assignee Group) will be treated as a single assignment for purposes of
determining whether such minimum amount has been met;


(ii)          each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Loans or the Commitment assigned;


(iii)         any assignment of a Commitment must be approved by the
Administrative Agent, the Swing Line Lender and the Issuers (each such approval
not to be unreasonably withheld or delayed) unless the Person that is the
proposed assignee is itself a Lender, an Affiliate of such Lender or an Approved
Fund with respect to such Lender;


(iv)         the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment Agreement, together with a processing and
recordation fee of $3,500; provided, however, that the Administrative Agent may,
in its sole discretion, elect to waive such processing and recordation fee in
the case of any assignment.  The Eligible Assignee, if it shall not be a Lender,
shall deliver to the Administrative Agent an Administrative Questionnaire.


Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment Agreement, the Eligible Assignee thereunder shall be a party
to this Agreement and, to the extent of the interest assigned by such Assignment
Agreement, have the rights and obligations of a Lender under this Agreement, and
the assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment Agreement, be released from its obligations under this Agreement
(and, in the case of an Assignment Agreement covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto) but shall continue to be entitled to the benefits of Sections
3.1, 3.4, 3.5, and 10.6 with respect to facts and circumstances occurring prior
to the effective date of such assignment.  Upon request, the Borrower (at its
expense) shall execute and deliver a Note to the assignee Lender.  Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this subsection shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with subsection (d) of this Section.


(c)           The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Administrative Agent’s office a
copy of each Assignment Agreement delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans and Letter of Credit Obligations owing to,
each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive, and the Borrower,
the Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary.  The
Register shall be available for

 
76 

--------------------------------------------------------------------------------

 

inspection by each of the Borrower and the Issuers at any reasonable time and
from time to time upon reasonable prior notice.  In addition, at any time that a
request for a consent for a material or substantive change to the Loan Documents
is pending, any Lender may request and receive from the Administrative Agent a
copy of the Register.


(d)           Any Lender may at any time, without the consent of, or notice to,
the Borrower or the Administrative Agent, sell participations to any Person
(other than a natural person or the Borrower or the Guarantor or any of the
Borrower’s or the Guarantor’s Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans (including such Lender’s participations in Letter of Credit Obligations)
owing to it); provided that (i) such Lender’s obligations under this Agreement
shall remain unchanged, (ii) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (iii) the
Borrower, the Administrative Agent, the Lenders and the Issuers shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.


Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any  provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the proviso to
Section 9.2 that affects such Participant.  Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.1, 3.4 and 3.5 to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to subsection (b) of this
Section.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 12.1 as though it were a Lender, provided
such Participant agrees to be subject to Section 12.2 as though it were a
Lender.


(e)           A Participant shall not be entitled to receive any greater payment
under Section 3.1 or 3.5 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent.  A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 3.5 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 3.5(d) as though
it were a Lender.


(f)           Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement (including under its Note,
if any) to secure obligations of such Lender, including any pledge or assignment
to secure obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 
77 

--------------------------------------------------------------------------------

 



(g)           The words “execution,” “signed,” “signature,” and words of like
import in any Assignment Agreement shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.


(h)           Notwithstanding anything to the contrary contained herein, if at
any time Bank of America assigns all of its Commitment and Loans pursuant to
subsection (b) above, Bank of America may, upon 30 days’ notice to the Borrower
and the Lenders, resign as an Issuer.  In the event of any such resignation as
an Issuer, the Borrower shall be entitled to appoint from among the Lenders
another Issuer hereunder who agrees to accept such appointment; provided,
however, that no failure by the Borrower to appoint any such Issuer, or the
failure of any Lender to accept such appointment, shall affect the resignation
of Bank of America as an Issuer.  If Bank of America resigns as the Issuer, it
shall retain all the rights, powers, privileges and duties of the Issuers
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as Issuer and all Letter of Credit Obligations with
respect thereto (including the right to require the Lenders to fund risk
participations pursuant to Section 2.19(e)).


13.2                      Replacement of Lenders.


If (i) any Lender requests compensation under Section 3.1, (ii) the Borrower is
required to pay any additional amount to any Lender or any governmental
authority for the account of any Lender pursuant to Section 3.4 or (iii) any
Lender is a Non-Extending Lender pursuant to Section 2.21(b), then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 13.1(b)), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an Eligible
Assignee that shall assume such obligations (which Eligible Assignee may be
another Lender, if a Lender accepts such assignment), provided that:


(a)           the Borrower shall have paid to the Administrative Agent the
assignment fee specified in Section 13.1(b);


(b)           such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents from such Eligible Assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts);

 
78 

--------------------------------------------------------------------------------

 



(c)           in the case of any such assignment resulting from a claim for
compensation under Section 3.1 or payments required to be made pursuant to
Section 3.4, such assignment will result in a reduction in such compensation or
payments thereafter; and


(d)           such assignment does not conflict with applicable Laws.


A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.




ARTICLE XIV


NOTICES


14.1                      Notices.


Except as otherwise permitted by Section 2.14 with respect to borrowing notices,
all notices, requests and other communications to any party hereunder shall be
in writing (including electronic transmission, facsimile transmission or similar
writing) and shall be given to such party: (i) in the case of the Borrower, the
Guarantor or the Administrative Agent, at its address or facsimile number set
forth on Schedule III, (ii) in the case of any Lender, at its address or
facsimile number specified in its Administrative Questionnaire or (iii) in the
case of any party, at such other address or facsimile number as such party may
hereafter specify for the purpose by notice to the Administrative Agent and the
Borrower in accordance with the provisions of this Section 14.1.  Each such
notice, request or other communication shall be effective (a) if given by
facsimile transmission, when transmitted to the facsimile number specified in
this Section and confirmation of receipt is received, (b) if given by mail, 72
hours after such communication is deposited in the mails with first class
postage prepaid, addressed as aforesaid, or (c) if given by any other means,
when delivered (or, in the case of electronic transmission, received) at the
address specified in this Section; provided that notices to the Administrative
Agent under Article II shall not be effective until received.


14.2                      Change of Address.


The Borrower, the Administrative Agent and any Lender may each change the
address for service of notice upon it by a notice in writing to the other
parties hereto.


14.3                      The Platform.


THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”  THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER
MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR
ERRORS IN

 
79 

--------------------------------------------------------------------------------

 

OR OMISSIONS FROM THE BORROWER MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS,
IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM
VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE
BORROWER MATERIALS OR THE PLATFORM.  In no event shall the Administrative Agent
or any of its Related Parties (collectively, the “Agent Parties”) have any
liability to Borrower, any Lender, any Issuer or any other Person for losses,
claims, damages, liabilities or expenses of any kind (whether in tort, contract
or otherwise) arising out of Borrower’s or the Administrative Agent’s
transmission of Borrower Materials through the Internet, except to the extent
that such losses, claims, damages, liabilities or expenses are determined by a
court of competent jurisdiction by a final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Agent Party;
provided, however, that in no event shall any Agent Party have any liability to
Borrower, any Lender, any Issuer or any other Person for indirect, special,
incidental, consequential or punitive damages (as opposed to direct or actual
damages).




ARTICLE XV


COUNTERPARTS


This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one agreement, and any of the parties hereto may
execute this Agreement by signing any such counterpart.  This Agreement shall be
effective when it has been executed by the Borrower, the Guarantor, the
Administrative Agent and the Lenders and each party has notified the
Administrative Agent by facsimile transmission or telephone that it has taken
such action.




ARTICLE XVI


OTHER AGENTS


No Lender identified on the cover page, the signature pages or otherwise in this
Agreement, or in any document related hereto, as being the “Syndication Agent”
or a “Co-Documentation Agent” shall have any right, power, obligation,
liability, responsibility or duty under this Agreement in such capacity other
than those applicable to all Lenders.  Each Lender acknowledges that it has not
relied, and will not rely, on the Syndication Agent or any Co-Documentation
Agent in deciding to enter into this Agreement or in taking or refraining from
taking any action hereunder or pursuant hereto.

 
80 

--------------------------------------------------------------------------------

 



ARTICLE XVII


CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL


17.1                      CHOICE OF LAW.


THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS (AND NOT
THE LAW OF CONFLICTS) OF THE STATE OF NEW YORK, BUT GIVING EFFECT TO FEDERAL
LAWS APPLICABLE TO NATIONAL BANKS.


17.2                     CONSENT TO JURISDICTION.


EACH OF THE BORROWER AND THE GUARANTOR HEREBY IRREVOCABLY SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW YORK STATE COURT
SITTING IN NEW YORK CITY, NEW YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT AND THE BORROWER AND THE GUARANTOR HEREBY IRREVOCABLY
AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR
HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN
SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM.  NOTHING HEREIN SHALL
LIMIT THE RIGHT OF THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY ISSUER TO BRING
PROCEEDINGS AGAINST THE BORROWER IN THE COURTS OF ANY OTHER JURISDICTION.  ANY
JUDICIAL PROCEEDING BY THE BORROWER OR THE GUARANTOR AGAINST THE ADMINISTRATIVE
AGENT OR ANY LENDER OR ANY AFFILIATE OF THE ADMINISTRATIVE AGENT OR ANY LENDER
INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED
TO, OR CONNECTED WITH THIS AGREEMENT SHALL BE BROUGHT ONLY IN A COURT IN NEW
YORK CITY, NEW YORK.


17.3                      WAIVER OF JURY TRIAL.


THE BORROWER, THE GUARANTOR, THE ADMINISTRATIVE AGENT, THE SWING LINE LENDER,
EACH LENDER AND EACH ISSUER HEREBY WAIVES TRIAL BY JURY IN ANY JUDICIAL
PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN
TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED
WITH ANY LOAN DOCUMENT OR THE RELATIONSHIP ESTABLISHED THEREUNDER.


17.4                      SEVERAL OBLIGATIONS OF THE LENDERS.

 
81 

--------------------------------------------------------------------------------

 





The respective obligations of the Lenders under this Agreement are several and
not joint and no Lender shall be responsible for the failure of any other Lender
to satisfy its obligations hereunder.

 
82 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Borrower, the Guarantor, the Lenders, the Swing Line
Lender, the Issuers and the Agents have executed this Agreement as of the date
first above written.


AQUILA, INC., as the Borrower




                                /s/ Michael W. Cline

By:   Michael W.
Cline                                                                      
 
Title:    Treasurer                                                                 


GREAT PLAINS ENERGY INCORPORATED, as the Guarantor




                                /s/ Michael W. Cline

By:        Michael W.
Cline                                                             
 
Title:     Vice President-Investor Relations and
Treasurer                                                               



 CREDIT AGREEMENT


 
 

--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A.,
as Administrative Agent


                                /s/ Patrick N. Martin

By:        Patrick N.
Martin                                                              
Title:     Vice President                                                     



 CREDIT AGREEMENT


 
 

--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A.,
as an Issuer, as Swing Line Lender and as a Lender


                                /s/Patrick N. Martin

By:       Patrick N.
Martin                                                               
Title:     Vice President                                                      

 CREDIT AGREEMENT


 
 

--------------------------------------------------------------------------------

 



UNION BANK OF CALIFORNIA, N.A.,
as Syndication Agent, as an Issuer and as a Lender


                                /s/ Alex Wemberg
                                By:        Alex Wenberg,
CFA                                                             
Title:     Senior Vice
President                                                      



 CREDIT AGREEMENT


 
 

--------------------------------------------------------------------------------

 

BNP PARIBAS, as a Co-Documentation Agent and as a Lender


                                /s/ Denis O'Meara

By:        Denis
O'Meara                                                              
Title:     Managing
Director                                                      


                                /s/ Timothy Chin

By:        Timothy
Chin                                                             
Title:      Director                                                     



 CREDIT AGREEMENT


 
 

--------------------------------------------------------------------------------

 

JPMORGAN CHASE BANK, N.A.,
as a Co-Documentation Agent and as a Lender



                                /s/ Nancy Barwig
By:        Nancy
Barwig                                                              
Title:     Vice President                                                      

 CREDIT AGREEMENT


 
 

--------------------------------------------------------------------------------

 

THE ROYAL BANK OF SCOTLAND PLC, as a Co-Documentation Agent and as a Lender


                                /s/ Andrew Taylor

By:        Andrew
Taylor                                                              
Title:     Vice President                                                      

 CREDIT AGREEMENT


 
 

--------------------------------------------------------------------------------

 

SUNTRUST BANK, as a Lender


                                /s/ Andrew Johnson

By:        Andrew
Johnson                                                              
Title:      Director                                                     

 CREDIT AGREEMENT


 
 

--------------------------------------------------------------------------------

 



THE BANK OF NOVA SCOTIA, as a Lender


                                /s/ Thane Rattew

By:        Thane
Rattew                                                              
Title:      Managing
Director                                                     

 CREDIT AGREEMENT


 
 

--------------------------------------------------------------------------------

 

THE BANK OF NEW YORK MELLON, as a Lender


                                /s/ Hussam Alsahlani

By:        Hussam
Alsahlani                                                              
Title:     Vice President                                                     

 CREDIT AGREEMENT


 
 

--------------------------------------------------------------------------------

 

 WACHOVIA BANK, N.A. as a Lender


                                /s/ Leanne S. Phillips

By:        Leanne S.
Phillips                                                              
Title:     Director                                                      

 CREDIT AGREEMENT


 
 

--------------------------------------------------------------------------------

 

THE NORTHERN TRUST COMPANY,
as a Lender



                                /s/ Rick J. Gomez
By:        Rick J.
Gomez                                                              
Title:     Second Vice
President                                                      

 CREDIT AGREEMENT


 
 

--------------------------------------------------------------------------------

 

UMB BANK, N.A., as a Lender


                                /s/ Robert P. Elbert

By:        Robert P.
Elbert                                                              
Title:     Senior Vice
President                                                      

 CREDIT AGREEMENT


 
 

--------------------------------------------------------------------------------

 

SCHEDULE I


COMMITMENTS


Lender
Commitment
Bank of America, N.A.
$53,500,000
Union Bank of California, N.A.
$53,500,000
BNP Paribas
$44,500,000
JPMorgan Chase Bank, N.A
$44,500,000
The Royal Bank of Scotland PLC
$44,500,000
SunTrust Bank
$44,500,000
The Bank of  Nova Scotia
$35,000,000
Wachovia Bank, N.A.
$25,000,000
The Bank Of New York Mellon
$25,000,000
The Northern Trust Company
$15,000,000
UMB Bank, N.A.
$15,000,000
Total
$400,000,000






 CREDIT AGREEMENT


 
 

--------------------------------------------------------------------------------

 

SCHEDULE II


PRICING SCHEDULE



 
>A-/A3
>BBB+/Baa1
>BBB/Baa2
>BBB-/Baa3
<BBB-/Baa3
 
Pricing
Level I Status
Level II Status
Level III Status
Level IV Status
Level V
Status
Applicable Margin for Eurodollar Rate Loans/Letter of Credit Fee Rate
0.500%
0.575%
0.700%
1.250%
1.450%
Facility Fee Rate
0.100%
0.125%
0.150%
0.250%
0.300%
Applicable Margin for Floating Rate Loans and Swing Line Loans
0.000%
0.000%
0.000%
0.250%
0.450%



“Level I Status” exists at any date if, on such date, the Guarantor’s Moody’s
Rating is A3 or better or the Guarantor’s S&P Rating is A- or better.


“Level II Status” exists at any date if, on such date, (i) the Guarantor has not
qualified for Level I Status and (ii) the Guarantor’s Moody’s Rating is Baa1 or
better or the Guarantor’s S&P Rating is BBB+ or better.


“Level III Status” exists at any date if, on such date, (i) the Guarantor has
not qualified for Level I Status or Level II Status and (ii) the Guarantor’s
Moody’s Rating is Baa2 or better or the Guarantor’s S&P Rating is BBB or better.


“Level IV Status” exists at any date if, on such date, (i) the Guarantor has not
qualified for Level I Status, Level II Status or Level III Status and (ii) the
Guarantor’s Moody’s Rating is Baa3 or better or the Guarantor’s S&P Rating is
BBB- or better.


“Level V Status” exists at any date if, on such date, the Guarantor has not
qualified for Level I Status, Level II Status, Level III Status or Level IV
Status.


“Moody’s Rating” means, at any time, the rating issued by Moody’s and then in
effect with respect to the Guarantor’s senior unsecured long-term debt
securities without third-party credit enhancement (or, if there is no such debt
outstanding, the Moody’s rating then in effect for the Guarantor’s senior
unsecured bank loans without third-party credit enhancement).


“S&P Rating” means, at any time, the rating issued by S&P and then in effect
with respect to the Guarantor’s senior unsecured long-term debt securities
without third-party credit enhancement (or, if there is no such debt
outstanding, the indicative rating issued by S&P for debt of such type).


“Status” means Level I Status, Level II Status, Level III Status, Level IV
Status or  Level V Status.


The Applicable Margin for Eurodollar Rate Loans/Letter of Credit Fee Rate, the
Floating Rate Loans, the Swing Line Loans and the Facility Fee Rate shall be
determined in

 CREDIT AGREEMENT


 
 

--------------------------------------------------------------------------------

 

accordance with the foregoing pricing grid based on the Guarantor’s Status as
determined from its then-current Moody’s and S&P Ratings.  The credit rating in
effect on any date for purposes of this Schedule is that in effect at the close
of business on such date.  If at any time the Guarantor ceases to have a Moody’s
Rating or an S&P Rating, Level V Status shall exist.


Notwithstanding the foregoing, (a) if the Guarantor is split-rated and the
ratings differential is one level, the higher rating will apply; and (b) if the
Guarantor is split-rated and the ratings differential is two levels or more, the
intermediate rating at the midpoint will apply.  If there is no midpoint, the
higher of the two intermediate ratings will apply.
 

 CREDIT AGREEMENT


 
 

--------------------------------------------------------------------------------

 

SCHEDULE III


CERTAIN ADDRESSES FOR NOTICES


BORROWER AND GUARANTOR:


1201 Walnut Street
Kansas City, MO  64106-2124
Attention:       Michael W. Cline, Treasurer
Telephone:      (816) 556-2622
Facsimile:         (816) 556-2992
Electronic Mail: michael.cline@kcpl.com




ADMINISTRATIVE AGENT:


Administrative Agent’s Office
(for payments and Requests for Credit Extensions):


Bank of America, N.A.
Bank of America Plaza
901 Main Street
TX1-492-14-12
Dallas, TX 75202
Attention:        Jared L. McClure
Telephone:       (214) 209-2354
Facsimile:          (214) 290-9413
Electronic Mail: jared.l.mcclure@bankofamerica.com
 


 
Bank of America, N.A.
Account No.:     1292000883
Account Name:  Attn: Corporate Credit Services
Ref:                       Aquila
ABA#:                 026009593


Other Notices as Administrative Agent


Bank of America, N.A.
Agency Management – East
101 North Tryon Street, 15th Floor
NC1-001-15-14
Charlotte, NC 28255
Attention:            Kimberly D. Williams
Telephone:           (704) 387-5448
 

 CREDIT AGREEMENT


 
 

--------------------------------------------------------------------------------

 

Facsimile:              (704) 409-0650
Electronic Mail:    kim.williams@bankofamerica.com
 





 CREDIT AGREEMENT


 
 

--------------------------------------------------------------------------------

 

ISSUERS:


Bank of America, N.A.
Trade Operations
1000 West Temple Street, 7th Floor
Mail Code:  CA9-705-07-05
Los Angeles, CA 90012-1514
Attention:              Hermann J. Schutterle
Telephone:             (213) 481-7826
Telecopier:              (213) 580-8841
Electronic Mail:       hermann.schutterle@bankofamerica.com




Union Bank of California, N.A.
[address]




 














 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 




